Exhibit 10.1
 

$10,000,000 Revolving Credit Facility,
$73,361,111.02 Refinancing Term Loan
and
$10,000,000 Additional Term Loan
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of December 30, 2010,
by and among
SOUTHWEST CONVENIENCE STORES, LLC
and
SKINNY’S, LLC,
as the Borrowers,
and
GTS LICENSING COMPANY, INC.,
as a Subsidiary Guarantor
the Lenders referred to herein,
as Lenders,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender
and
WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Book Manager
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS
    6  
SECTION 1.1 Definitions
    6  
SECTION 1.2 Other Definitions and Provisions
    30  
SECTION 1.3 Accounting Terms
    31  
SECTION 1.4 UCC Terms
    31  
SECTION 1.5 Rounding
    31  
SECTION 1.6 References to Agreement and Laws
    31  
SECTION 1.7 Times of Day
    32  
SECTION 1.8 Letter of Credit Amounts
    32  
 
       
ARTICLE II REVOLVING CREDIT FACILITY
    32  
SECTION 2.1 Revolving Credit Loans
    32  
SECTION 2.2 Swingline Loans
    32  
SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline Loans
    34  
SECTION 2.4 Repayment and Prepayment of Revolving Credit Loans and Swingline
Loans
    35  
SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment
    36  
SECTION 2.6 Termination of Revolving Credit Facility
    36  
 
       
ARTICLE III LETTER OF CREDIT FACILITY
    37  
SECTION 3.1 L/C Commitment
    37  
SECTION 3.2 Procedure for Issuance of Letters of Credit
    37  
SECTION 3.3 Commissions and Other Charges
    38  
SECTION 3.4 L/C Participations
    38  
SECTION 3.5 Reimbursement Obligation of the Borrowers
    39  
SECTION 3.6 Obligations Absolute
    40  
SECTION 3.7 Effect of Letter of Credit Application
    40  
 
       
ARTICLE IV TERM LOAN FACILITY
    40  
SECTION 4.1 Term Loans
    40  
SECTION 4.2 Procedure for Advance of Term Loans
    41  
SECTION 4.3 Repayment of Term Loans
    41  
SECTION 4.4 Prepayments of Term Loans
    42  
 
       
ARTICLE V GENERAL LOAN PROVISIONS
    43  
SECTION 5.1 Interest
    43  
SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans
    44  
SECTION 5.3 Fees
    45  
SECTION 5.4 Manner of Payment
    45  
SECTION 5.5 Evidence of Indebtedness
    46  
SECTION 5.6 Adjustments
    47  
SECTION 5.7 Obligations of Lenders
    48  
SECTION 5.8 Changed Circumstances
    48  
SECTION 5.9 Indemnity
    49  
SECTION 5.10 Increased Costs
    50  
SECTION 5.11 Taxes
    51  
SECTION 5.12 Mitigation Obligations; Replacement of Lenders
    53  
SECTION 5.13 Guaranties and Security
    54  
SECTION 5.14 The Borrower Agent
    54  

AMENDED AND RESTATED CREDIT AGREEMENT — Page i

 



--------------------------------------------------------------------------------



 



                 
ARTICLE VI CONDITIONS OF CLOSING AND BORROWING
    54  
SECTION 6.1 Conditions to Closing and Initial Extensions of Credit
    54  
SECTION 6.2 Conditions to All Extensions of Credit
    58  
 
       
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
    58  
SECTION 7.1 Organization; Powers
    59  
SECTION 7.2 Authorization; Enforceability
    59  
SECTION 7.3 Governmental Approvals; No Conflicts
    59  
SECTION 7.4 Financial Condition; No Material Adverse Change
    59  
SECTION 7.5 Properties
    60  
SECTION 7.6 Litigation and Environmental Matters
    60  
SECTION 7.7 Compliance with Laws and Agreements
    60  
SECTION 7.8 Investment and Holding Company Status
    61  
SECTION 7.9 Taxes
    61  
SECTION 7.10 ERISA
    61  
SECTION 7.11 Disclosure
    61  
SECTION 7.12 Indebtedness
    61  
SECTION 7.13 Subsidiaries
    61  
SECTION 7.14 Inventory
    62  
SECTION 7.15 Patents, Trademarks and Copyrights
    62  
SECTION 7.16 Margin Securities
    62  
SECTION 7.17 Labor Matters
    62  
SECTION 7.18 Solvency
    63  
SECTION 7.19 Permits, Licenses, Etc.
    63  
SECTION 7.20 Senior Indebtedness Status
    63  
SECTION 7.21 OFAC
    63  
 
       
ARTICLE VIII FINANCIAL INFORMATION AND NOTICES
    63  
SECTION 8.1 Financial Statements and Projections
    63  
SECTION 8.2 Officer’s Compliance Certificate
    64  
SECTION 8.3 [Intentionally omitted.]
    64  
SECTION 8.4 Other Reports
    64  
SECTION 8.5 Notices of Material Events
    65  
SECTION 8.6 Accuracy of Information
    66  
 
       
ARTICLE IX AFFIRMATIVE COVENANTS
    66  
SECTION 9.1 Existence; Conduct of Business
    66  
SECTION 9.2 Payment of Obligations
    66  
SECTION 9.3 Maintenance of Properties
    66  
SECTION 9.4 Books and Records; Inspection Rights
    66  
SECTION 9.5 Insurance
    67  
SECTION 9.6 Compliance with Laws
    67  
SECTION 9.7 Use of Proceeds
    67  
SECTION 9.8 Compliance with Agreements
    67  
SECTION 9.9 Additional Subsidiaries and Real Property
    67  
SECTION 9.10 Environmental Matters
    68  
SECTION 9.11 Further Assurances
    68  
SECTION 9.12 Collateral
    69  
SECTION 9.13 Non-Consolidation
    70  
 
       
ARTICLE X FINANCIAL COVENANTS
    70  

AMENDED AND RESTATED CREDIT AGREEMENT — Page ii

 



--------------------------------------------------------------------------------



 



                 
SECTION 10.1 Consolidated Total Leverage Ratio
    70  
SECTION 10.2 Fixed Charge Coverage Ratio
    70  
 
       
ARTICLE XI NEGATIVE COVENANTS
    70  
SECTION 11.1 Indebtedness
    70  
SECTION 11.2 Liens
    71  
SECTION 11.3 Fundamental Changes
    72  
SECTION 11.4 Investments, Loans, Advances, Guarantees and Acquisitions
    73  
SECTION 11.5 Hedging Agreements
    74  
SECTION 11.6 Restricted Payments; Certain Payments of Indebtedness
    74  
SECTION 11.7 Transactions with Affiliates
    74  
SECTION 11.8 Restrictive Agreements
    75  
SECTION 11.9 Disposition of Assets
    75  
SECTION 11.10 Sale and Leaseback
    76  
SECTION 11.11 Accounting
    76  
SECTION 11.12 Amendment of Material Documents
    76  
SECTION 11.13 Preferred Equity Interests
    76  
SECTION 11.14 Synthetic Leases
    76  
 
       
ARTICLE XII DEFAULT AND REMEDIES
    76  
SECTION 12.1 Events of Default
    76  
SECTION 12.2 Remedies
    79  
SECTION 12.3 Rights and Remedies Cumulative; Non-Waiver; etc.
    80  
SECTION 12.4 Crediting of Payments and Proceeds
    80  
SECTION 12.5 Administrative Agent May File Proofs of Claim
    81  
 
       
ARTICLE XIII THE ADMINISTRATIVE AGENT
    81  
SECTION 13.1 Appointment and Authority
    81  
SECTION 13.2 Rights as a Lender
    82  
SECTION 13.3 Exculpatory Provisions
    82  
SECTION 13.4 Reliance by the Administrative Agent
    83  
SECTION 13.5 Delegation of Duties
    83  
SECTION 13.6 Resignation of Administrative Agent
    83  
SECTION 13.7 Non-Reliance on Administrative Agent and Other Lenders
    84  
SECTION 13.8 No Other Duties, etc.
    84  
SECTION 13.9 Collateral and Guaranty Matters
    84  
SECTION 13.10 Release of Liens and Guarantees of Subsidiaries
    85  
SECTION 13.11 Specified Cash Management Arrangements and Specified Hedge
Agreements
    85  
 
       
ARTICLE XIV MISCELLANEOUS
    86  
SECTION 14.1 Notices
    86  
SECTION 14.2 Amendments, Waivers and Consents
    88  
SECTION 14.3 Expenses; Indemnity
    89  
SECTION 14.4 Right of Set Off
    91  
SECTION 14.5 Governing Law; Jurisdiction, Etc.
    92  
SECTION 14.6 Waiver of Jury Trial
    92  
SECTION 14.7 Reversal of Payments
    93  
SECTION 14.8 Injunctive Relief; Punitive Damages
    93  
SECTION 14.9 [Intentionally omitted.]
    93  
SECTION 14.10 Successors and Assigns; Participations
    93  
SECTION 14.11 Confidentiality
    96  

AMENDED AND RESTATED CREDIT AGREEMENT — Page iii

 



--------------------------------------------------------------------------------



 



                 
SECTION 14.12 Performance of Duties
    97  
SECTION 14.13 All Powers Coupled with Interest
    97  
SECTION 14.14 Survival
    97  
SECTION 14.15 Titles and Captions
    97  
SECTION 14.16 Severability of Provisions
    98  
SECTION 14.17 Counterparts; Integration; Effectiveness; Electronic Execution
    98  
SECTION 14.18 Term of Agreement
    98  
SECTION 14.19 USA Patriot Act
    98  
SECTION 14.20 [Intentionally omitted.]
    99  
SECTION 14.21 Independent Effect of Covenants
    99  
SECTION 14.22 Amendment and Restatement; No Novation
    99  
SECTION 14.23 Inconsistencies with Other Documents
    99  

AMENDED AND RESTATED CREDIT AGREEMENT — Page iv

 



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A-1
  —   Form of Revolving Credit Note
Exhibit A-2
  —   Form of Swingline Note
Exhibit A-3
  —   Form of Refinancing Term Loan Note
Exhibit A-4
  —   Form of Additional Term Loan Note
Exhibit B
  —   Form of Notice of Borrowing
Exhibit C
  —   Form of Notice of Account Designation
Exhibit D
  —   Form of Notice of Prepayment
Exhibit E
  —   Form of Notice of Conversion/Continuation
Exhibit F
  —   Form of Officer’s Compliance Certificate
Exhibit G
  —   Form of Assignment and Assumption
Exhibit H
  —   Form of Alon Guaranty Agreement
Exhibit I
  —   Form of Subsidiary Guaranty Agreement
Exhibit J
  —   Form of Security Agreement
Exhibit K
  —   Form of Joinder Agreement
Exhibit L
  —   Form of Borrowing Base Certificate
Exhibit M
  —   Form of Contribution and Indemnity Agreement

SCHEDULES

         
Schedule 1.1
  —   Commitments
Schedule 7.1
  —   Jurisdictions of Organization and Qualification
Schedule 7.5
  —   Real Property
Schedule 7.6
  —   Litigation and Related Matters
Schedule 7.10
  —   ERISA Plans
Schedule 7.12
  —   Existing Indebtedness
Schedule 7.13
  —   Subsidiaries and Capitalization
Schedule 7.15
  —   Intellectual Property
Schedule 11.2
  —   Existing Liens
Schedule 11.8
  —   Existing Restrictive Agreements
Schedule 11.9
  —   Transferable Stores

AMENDED AND RESTATED CREDIT AGREEMENT — Page v

 



--------------------------------------------------------------------------------



 



     AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 30, 2010, by
and among SOUTHWEST CONVENIENCE STORES, LLC, a Texas limited liability company
(“Southwest”), SKINNY’S, LLC, a Texas limited liability company (“Skinny’s” and,
together with Southwest, each a “Borrower” and collectively the “Borrowers”),
GTS LICENSING COMPANY, INC., a Texas corporation (“GTS”), the additional
Subsidiaries of any Borrower who may become a party to this Agreement from time
to time pursuant to the terms hereof, the lenders who are party to this
Agreement and the lenders who may become a party to this Agreement pursuant to
the terms hereof (collectively with the lenders party hereto, the “Lenders”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
     Reference is made to that certain Amended and Restated Credit Agreement
dated as of June 29, 2007, among Southwest, Wachovia and Bank Leumi USA, as
lenders, and Wachovia as administrative agent for such lenders, as amended from
time to time prior hereto (the “Existing Credit Agreement”), pursuant to which
such lenders made a term loan to Southwest in the aggregate principal amount of
$95,000,000 (the “Existing Term Loan”). The aggregate outstanding principal
amount of the Existing Term Loan as of the Closing Date is $73,361,111.02.
Wachovia was previously merged with and into Wells Fargo (the surviving entity
in such merger), and Wells Fargo has succeeded to all rights and obligations of
Wachovia (as a lender and as administrative agent) under the Existing Credit
Agreement and the other “Loan Documents” as defined therein.
     The parties hereto now desire to refinance the Existing Term Loan with a
term loan facility to the Borrowers and to provide for a $10,000,000 revolving
credit facility and an additional $10,000,000 term loan facility to the
Borrowers, in each case pursuant to this Agreement (which shall constitute an
amendment and restatement of the Existing Credit Agreement) and the other Loan
Documents.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1 Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
     “Accounts” means as such term is defined in the UCC.
     “Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), as amended.
     “Additional Term Loan” means the term loan to be made to the Borrowers
pursuant to Section 4.1(b).
     “Additional Term Loan Commitment” means (a) as to any Lender, the
obligation of such Lender to make a portion of the Additional Term Loan for the
account of the Borrowers hereunder on the Closing Date in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on the
Register and (b) as to all Lenders, the aggregate commitment of all
SCHEDULE 11.9 — Solo Page

 



--------------------------------------------------------------------------------



 



Lenders to make such Additional Term Loan. The Additional Term Loan Commitment
of each Lender on the Closing Date is as set forth on Schedule 1.1 hereto and
the Additional Term Loan Commitment of all Lenders on the Closing Date shall be
$10,000,000.
     “Additional Term Loan Facility” means the term loan facility established
pursuant to Section 4.1(b).
     “Additional Term Loan Lender” means any Lender with an Additional Term Loan
Commitment.
     “Additional Term Loan Maturity Date” means the first to occur of (a) the
Scheduled Maturity Date, or (b) the date of acceleration of the Additional Term
Loan pursuant to Section 12.2(a).
     “Additional Term Loan Note” means a promissory note made by the Borrowers
in favor of an Additional Term Loan Lender evidencing the portion of the
Additional Term Loan made by such Additional Term Loan Lender, substantially in
the form attached as Exhibit A-4, and any amendments, supplements and
modifications thereto, any substitutes therefor and any replacements,
restatements, renewals or extension thereof, in whole or in part.
     “Additional Term Loan Percentage” means, as to any Additional Term Loan
Lender, after the Additional Term Loan is made hereunder, the ratio of (a) the
outstanding principal balance of such Additional Term Loan of such Lender to
(b) the aggregate outstanding principal balance of the Additional Term Loan of
all such Lenders.
     “Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.6.
     “Administrative Agent’s Office” means the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 14.1(c).
     “Administrative Questionnaire” means an administrative questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such first Person or any of its
Subsidiaries. The term “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through ownership of voting securities, the ability to
exercise voting power, by contract or otherwise. The terms “controlling” and
“controlled” have meanings correlative thereto.
     “Agreement” means this Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time.
     “Alon Guaranty Agreement” means the unconditional guaranty agreement of
even date herewith executed by Alon USA Energy and Alon Brands in favor of the
Administrative Agent, for the ratable benefit and the Secured Parties,
substantially in the form attached as Exhibit H, as amended, restated,
supplemented or otherwise modified from time to time.
     “Alon USA Energy” means Alon USA Energy, Inc., a Delaware corporation.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 7

 



--------------------------------------------------------------------------------



 



     “Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
     “Applicable Margin” means the corresponding percentages per annum as set
forth below based on the Class of Loans and the interest rate option applicable
thereto:

                      Revolving Credit Loans   Refinancing Term Loan  
Additional Term Loan LIBOR   Base Rate   LIBOR   Base Rate   LIBOR   Base Rate
+2.75%   +1.75%   +2.00%.   +1.00%   +2.75%   +1.75%

     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole book manager, and its successors.
     “Asset Disposition” means the disposition of any or all of the assets of
(including, without limitation, any Capital Stock owned by) any Credit Party or
any Subsidiary thereof, whether by sale, lease, transfer or otherwise. The term
“Asset Disposition” shall not include any Equity Issuance.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 14.10), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date of determination, (a) in
respect of any Capital Lease of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital
Lease.
     “Base Rate” means, at any time, the higher of (a) the Prime Rate, and
(b) the Federal Funds Rate plus 0.50%; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime Rate
or the Federal Funds Rate for such Interest Period (determined daily on each
Business Day).
     “Base Rate Loan” means any Loan bearing interest at a rate based upon the
Base Rate as provided in Section 5.1(a).
     “Borrower” or “Borrowers” has the meaning assigned thereto in the
introductory paragraph hereto.
     “Borrower Agent” means Southwest in its capacity as agent for the Borrowers
and the other Credit Parties pursuant to Section 5.14.
     “Borrower Materials” has the meaning assigned thereto in Section 8.5.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 8

 



--------------------------------------------------------------------------------



 



     “Borrowing Base” means, on any date of determination and subject to Section
8.4(d), an amount equal to (i) 80% of Eligible Accounts plus (ii) 60% of
Eligible Inventory, as determined in accordance with Section 8.4(d).
     “Borrowing Base Certificate” means a certificate, substantially in form
attached as Exhibit L, by which the Borrowers certify calculation of the
Borrowing Base.
     “Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Dallas, Texas are open for the conduct of their commercial banking business,
and (b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan, or any Base Rate
Loan as to which the interest rate is determined by reference to LIBOR, any day
that is a Business Day described in clause (a) above and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market.
     “Capital Asset” means, with respect to the Borrowers and their
Subsidiaries, any asset that should, in accordance with GAAP, be classified and
accounted for as a capital asset on a Consolidated balance sheet of the
Borrowers and their Subsidiaries.
     “Capital Expenditures” means, with respect to the Borrowers and their
Subsidiaries for any period, the aggregate cost of all Capital Assets acquired
by the Borrowers and their Subsidiaries during such period, as determined in
accordance with GAAP.
     “Capital Lease” means any lease of any property by a Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the
Borrowers and their Subsidiaries.
     “Capital Stock” means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
     “Cash Equivalents” means, collectively, (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred eighty (180) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred eighty
(180) days from the date of creation thereof and currently having the highest
rating obtainable from either S&P or Moody’s, (c) certificates of deposit
maturing no more than one hundred eighty (180) days from the date of creation
thereof issued by commercial banks incorporated under the laws of the United
States or any State thereof, each having combined capital, surplus and undivided
profits of not less than $500,000,000; provided that the aggregate amount
invested in such certificates of deposit shall not at any time exceed $5,000,000
for any one such certificate of deposit and $10,000,000 for any one such bank,
or (d) time deposits maturing no more than thirty (30) days from the date of
creation thereof with commercial banks or savings banks or savings and loan
associations each having membership either in the FDIC or the deposits of which
are insured by the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder.
     “Change in Control” means an event or series of events by which:
AMENDED AND RESTATED CREDIT AGREEMENT — Page 9

 



--------------------------------------------------------------------------------



 



     (a) at any time, the Parent shall fail to own at least seventy percent
(70%) of the Capital Stock of each of the Borrowers, or Southwest shall fail to
own one hundred percent (100%) of the Capital Stock of each of the Subsidiary
Guarantors in existence on the Closing Date; or
     (b) prior to an IPO, Alon USA Energy shall fail to own (directly or
indirectly through various subsidiaries) at least fifty-one percent (51%) of the
entire economic and voting rights associated with all outstanding Capital Stock
of all classes of the Parent; or
     (c) after an IPO, any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended, but
excluding any employee benefit plan of such person or its Subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than Alon USA Energy and its
subsidiaries, becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, as amended, except that a
“person” or “group” shall be deemed to have “beneficial ownership” of all
securities that such “person” or “group” has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of more of the Capital Stock of the
Parent entitled to vote for members of the board of directors (or equivalent
governing body) of the Parent on a fully diluted basis (and taking into account
all such securities that such “person” or “group” has the right to acquire
pursuant to any option right) than the amount of the Capital Stock of the Parent
beneficially owned by Alon USA Energy.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, a Swingline Loan or a Term Loan and, when used in
reference to any Commitment, whether such Commitment is a Revolving Credit
Commitment or a Term Loan Commitment.
     “Closing Date” means the date of this Agreement or such later Business Day
upon which each condition described in Section 6.1 shall be satisfied or waived
in all respects in a manner acceptable to the Administrative Agent.
     “Code” means the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended or modified from time to time.
     “Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.
     “Commitment Fee” has the meaning assigned thereto in Section 5.3(a).
     “Commitment Percentage” means, as to any Lender, such Lender’s Revolving
Credit Commitment Percentage, Refinancing Term Loan Percentage or Additional
Term Loan Percentage, as applicable.
     “Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitment, the LC Commitment, the Refinancing Term Loan Commitment and the
Additional Term Loan Commitment.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 10

 



--------------------------------------------------------------------------------



 



     “Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis (or, in the case of the Borrowers and their Subsidiaries,
combined basis) in accordance with applicable principles of consolidation under
GAAP.
     “Consolidated EBITDA” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrowers and
their Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period, plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income: (i) income, franchise and other
taxes, (ii) Consolidated Interest Expense, (iii) amortization, depreciation and
other non-cash charges (except to the extent that such non-cash charges are
reserved for cash charges to be taken in the future), (iv) minority equity
interests holders’ interest in income of subsidiaries of such Person, and
(v) extraordinary losses (excluding extraordinary losses from discontinued
operations), minus (c) interest income and any extraordinary gains.
     “Consolidated EBITDAR” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for Borrowers and their
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period, plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income: (i) income, franchise and other
taxes, (ii) Consolidated Interest Expense, (iii) amortization, depreciation and
other non-cash charges (except to the extent that such non-cash charges are
reserved for cash charges to be taken in the future), (iv) rent expense,
(v) minority equity interests holders’ interest in income of subsidiaries of
such Person, and (vi) extraordinary losses (excluding extraordinary losses from
discontinued operations), minus (c) interest income and any extraordinary gains.
     “Consolidated Fixed Charges” means, for any period, the sum of the
following determined on a Consolidated basis for such period, without
duplication, for the Borrowers and their Subsidiaries in accordance with GAAP:
(a) Consolidated Interest Expense during such period (but excluding interest
expense accrued but not paid on Subordinated Indebtedness payable to the Parent
or Alon USA Energy), and (b) principal payments of Indebtedness scheduled to be
paid during such period with respect to Indebtedness.
     “Consolidated Fixed Charges Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of four
(4) consecutive Fiscal Quarters ending on or immediately prior to such date
minus federal, state, local and foreign income taxes paid in cash to
(b) Consolidated Fixed Charges for such period.
     “Consolidated Interest Expense” means, for any period, the sum of the
following determined on a Consolidated basis, without duplication, for the
Borrowers and their Subsidiaries in accordance with GAAP, interest expense
(including, without limitation, interest expense attributable to Capital Leases
and all net payment obligations pursuant to Hedge Agreements) for such period.
For purposes hereof, “interest” shall include interest imputed on the
Attributable Indebtedness in respect of any Capital Lease or Synthetic Lease.
     “Consolidated Net Income” means, for any period, the net income (or loss)
of the Borrowers and their Subsidiaries for such period, determined on a
Consolidated basis, without duplication, in accordance with GAAP; provided, in
calculating Consolidated Net Income of the Borrowers and their Subsidiaries for
any period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
any Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to any Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date
AMENDED AND RESTATED CREDIT AGREEMENT — Page 11

 



--------------------------------------------------------------------------------



 



it becomes a Subsidiary of the Parent or any of its Subsidiaries or is merged
into or consolidated with any Borrower or any of its Subsidiaries or that
Person’s assets are acquired by any Borrower or any of its Subsidiaries except
to the extent included pursuant to the foregoing clause (a), and (c) the net
income (if positive), of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary to any Borrower
or any of its Subsidiaries of such net income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary.
     “Consolidated Total Indebtedness” means, as of any date of determination
with respect to the Borrowers and their Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Borrowers and their
Subsidiaries.
     “Consolidated Total Leverage Ratio” means, as of any date of determination,
the ratio of (a) the remainder of (i) Consolidated Total Indebtedness for
borrowed money on such date minus (ii) unencumbered cash and Cash Equivalents in
excess of $5,000,000 on such date to (b) Consolidated EBITDAR for the period of
four (4) consecutive Fiscal Quarters ending on or immediately prior to such
date.
     “Credit Facility” means the Revolving Credit Facility, the Swingline
Facility, the L/C Facility, the Refinancing Term Loan Facility or the Additional
Term Loan Facility.
     “Credit Parties” means, collectively, the Borrowers and their Subsidiaries
(including, without limitation, the Subsidiary Guarantors).
     “Debt Issuance” shall mean the issuance of any Indebtedness for borrowed
money by any Borrower or any of its Subsidiaries.
     “Default” means any of the events specified in Section 12.1 which, with the
passage of time or the giving of notice or both, would constitute an Event of
Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Revolving Credit Loans, participations in L/C Obligations or
participations in Swingline Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless such amount is the subject of a good faith dispute,
(c) has notified the Borrower, the Administrative Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or under other agreements in which it commits or is obligated to
extend credit, or (d) has, or has a direct or indirect parent company that has,
become or is insolvent or has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
     Disputes” means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.
     “Disqualified Capital Stock” means any Capital Stock that, by its terms (or
by the terms of any security or other Capital Stock into which it is convertible
or for which it is exchangeable) or
AMENDED AND RESTATED CREDIT AGREEMENT — Page 12

 



--------------------------------------------------------------------------------



 



upon the happening of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), (b) is redeemable at the option
of the holder thereof (other than solely for Qualified Capital Stock) (except as
a result of a change of control or asset sale so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 91 days after the
Scheduled Maturity Date; provided, that if such Capital Stock is issued pursuant
to a plan for the benefit of any Borrower or any of its Subsidiaries or by any
such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by any Borrower or any of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.
     “Dollars” or “$” means, unless otherwise qualified, dollars in lawful
currency of the United States.
     “Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
     “Eligible Accounts” means all unpaid Accounts of the Borrowers arising from
the sale or lease of goods or the performance of services, net of any credits,
but excluding any Accounts having any of the following characteristics:
     (a) that portion of Accounts unpaid 90 days or more after the invoice date
or unpaid more than 30 days past the stated due date;
     (b) that portion of Accounts related to goods or services with respect to
which a Borrower has received notice of a claim or dispute, which is subject to
a claim of offset or a contra account, or which reflect a reasonable reserve for
warranty claims or returns;
     (c) that portion of Accounts not yet earned by the final delivery of goods
or that portion of Accounts not yet earned by the final rendition of services by
a Borrower to the account debtor, including, with respect to both goods and
services, progress billings, and that portion of Accounts for which an invoice
has not been sent to the applicable account debtor;
     (d) Accounts constituting (i) Proceeds of copyrightable material unless
such copyrightable material shall have been registered with the United States
Copyright Office, or (ii) Proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;
     (e) Accounts owed by any Governmental Authority, whether foreign or
domestic (except that there shall be included in Eligible Accounts that portion
of Accounts owed by such Governmental Authority for which a Borrower has
provided evidence satisfactory to the Administrative Agent that (i) the
Administrative Agent’s security interest therein constitutes a perfected first
priority Lien in such Accounts, and (ii) such Accounts may be enforced by the
Administrative Agent directly against such Governmental Authority under all
Applicable Laws);
AMENDED AND RESTATED CREDIT AGREEMENT — Page 13

 



--------------------------------------------------------------------------------



 



     (f) Accounts denominated in any currency other than United States Dollars;
     (g) Accounts owed by an account debtor located outside the United States
which are not (i) backed by a bank letter of credit naming the Administrative
Agent as beneficiary or assigned to the Administrative Agent, in the
Administrative Agent’s possession or control, and with respect to which a
control agreement concerning the letter-of-credit rights is in effect, and
reasonably acceptable to the Administrative Agent in all respects, or
(ii) covered by a foreign receivables insurance policy reasonably acceptable to
the Administrative Agent;
     (h) Accounts owed by an account debtor who is insolvent or is the subject
of any bankruptcy or similar proceedings of the type referred to in
Section 12.1(i) or Section 12.1(j) or who has gone out of business;
     (i) Accounts owed by Alon USA Energy, any Credit Party, any of its
Affiliates or any of its officers or employees;
     (j) Accounts not subject to the Security Agreement or which are subject to
any Lien in favor of any Person other than the Administrative Agent;
     (k) that portion of Accounts that constitutes advertising, finance charges,
service charges or sales or excise taxes;
     (l) Accounts owed by an account debtor which were created on cash on
delivery terms or are chargeable to a credit card of such account debtor; and
     (m) Accounts owed by an account debtor, regardless of whether otherwise
eligible, if 20% or more of the total amount of Accounts due from such debtor is
ineligible under clauses (a) or (b) above.
     “Eligible Inventory” means all Inventory of the Borrowers, valued at cost
in accordance with GAAP (except in the case of fuel inventory, which shall be
valued at market value), but excluding Inventory having any of the following
characteristics:
     (a) Inventory that is: in-transit; located at any warehouse, job site or
other premises not approved by the Administrative Agent in an authenticated
record delivered to the Borrower Agent; not subject to a perfected, first
priority Lien in favor of the Administrative Agent; covered by any negotiable or
non-negotiable warehouse receipt, bill of lading or other document of title; on
consignment from any consignor; or on consignment to any consignee or subject to
any bailment unless the consignee or bailee has executed an agreement with and
satisfactory to the Administrative Agent;
     (b) supplies, packaging, maintenance parts or sample Inventory, or customer
supplied parts or Inventory;
     (c) work-in-process Inventory;
     (d) Inventory that is damaged, defective, obsolete or not currently
saleable in the normal course of a Borrower’s operations, or the amount of such
Inventory that has been reduced by shrinkage;
     (e) Inventory that the a Borrower has returned, has attempted to return, is
in the process of returning or intends to return to the vendor of the Inventory;
AMENDED AND RESTATED CREDIT AGREEMENT — Page 14

 



--------------------------------------------------------------------------------



 



     (f) Inventory manufactured by a Borrower pursuant to a license, unless the
applicable licensor has agreed in an authenticated record by such licensor to
permit the Administrative Agent to exercise its rights and remedies against such
Inventory; and
     (g) Inventory that is subject to a Lien in favor of any Person other than
the Administrative Agent.
     “Employee Benefit Plan” means (a) any employee benefit plan within the
meaning of Section 3(3) of ERISA that is maintained for employees of any
Borrower or any of its Subsidiaries or (b) any Pension Plan or Multiemployer
Plan that has at any time within the preceding six (6) years been maintained for
the employees of any Credit Party or any current or former ERISA Affiliate.
     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by any Person in the ordinary course of business and not in response to any
third party action or request of any kind) or proceedings relating in any way to
any actual or alleged violation of or liability under any Environmental Law or
relating to any permit issued, or any approval given, under any such
Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
     “Environmental Laws” means any and all federal, foreign, state, provincial
and local laws, statutes, ordinances, codes, rules, common law, standards and
regulations, permits, licenses, approvals and orders of courts or Governmental
Authorities, relating to the protection of human health or the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of any
hazardous waste (as defined by 42 U.S.C. § 6903(5)), hazardous substance (as
defined by 42 U.S.C. § 9601(14)), hazardous material (as defined by 49 U.S.C. §
5102(2)), toxic pollutant (as listed pursuant to 33 U.S.C. § 1317), or pollutant
or contaminant (in each case as defined by 33 U.S.C. § 9601(33)).
     “Equity Issuance” means (a) any issuance by any Credit Party or any
Subsidiary thereof to any Person that is not a Credit Party of (i) shares of its
Capital Stock, (ii) any shares of its Capital Stock pursuant to the exercise of
options or warrants or (iii) any shares of its Capital Stock pursuant to the
conversion of any debt securities to equity and (b) any capital contribution
from any Person that is not a Credit Party into any Credit Party or any
Subsidiary thereof. The term “Equity Issuance” shall not include (A) any Asset
Disposition or (B) any Debt Issuance.
     “ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.
     “ERISA Affiliate” means any Person who together with any Credit Party or
any of its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
     “Eurodollar Reserve Percentage” means, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any
AMENDED AND RESTATED CREDIT AGREEMENT — Page 15

 



--------------------------------------------------------------------------------



 



basic, supplemental or emergency reserves) in respect of eurocurrency
liabilities or any similar category of liabilities for a member bank of the
Federal Reserve System in New York City.
     “Event of Default” means any of the events specified in Section 12.1;
provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) taxes imposed on
or measured by its overall net income (however denominated), and franchise or
margin taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 5.12(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 5.11(a).
     “Existing Credit Agreement” has the meaning set forth in the Statement of
Purpose.
     “Existing Term Loan” has the meaning set forth in the Statement of Purpose.
     “Extensions of Credit” means, as to any Lender at any time, (a) an amount
equal to the sum of (i) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
     “FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that, if such rate is not so
published for any day which is a Business Day, “Federal Funds Rate” means the
average of the quotation for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.
     “Fee Letter” means the separate fee letter agreement dated as of
December 30, 2010, among the Borrowers and Wells Fargo.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 16

 



--------------------------------------------------------------------------------



 



     “Fiscal Quarter” means any fiscal quarter of the Parent and its
Subsidiaries ending on March 31st, June 30th, September 30th or December 31st.
     “Fiscal Year” means the fiscal year of the Parent and its Subsidiaries
ending on December 31st.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States.
     “Governmental Approvals” means all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, all
Governmental Authorities.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “GTS” has the meaning assigned thereto in the introductory paragraph
hereto.
     “Guarantors” means, collectively, Alon USA Energy, the Parent and each
Subsidiary Guarantor.
     “Guaranty Agreement” means the Alon Guaranty Agreement and the Subsidiary
Guaranty Agreement.
     “Guaranty Obligation” means, with respect to any Borrower or any of its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Indebtedness or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Indebtedness
or other obligation of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.
     “Hazardous Materials” means any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or
AMENDED AND RESTATED CREDIT AGREEMENT — Page 17

 



--------------------------------------------------------------------------------



 



mixtures or toxic substances under any Environmental Law, (b) which are toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise harmful to human health or the environment and are or
become regulated by any Governmental Authority, (c) the presence of which
require investigation or remediation under any Environmental Law or common law,
(d) the discharge or emission or release of which requires a permit or license
under any Environmental Law or other Governmental Approval, (e) which consist of
underground or aboveground storage tanks, whether empty, filled or partially
filled with any substance, or (f) which contain, without limitation, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or waste, crude oil, nuclear fuel,
natural gas or synthetic gas.
     “Hedge Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.
     “Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following calculated in accordance with GAAP:
     (a) all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
     (b) all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except (i) trade
payables arising in the ordinary course of business not more than one hundred
twenty (120) days past due, or (ii) that are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of such Person;
     (c) the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
     (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
     (e) all Indebtedness of any other Person secured by a Lien on any asset
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payable
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
     (f) all obligations, contingent or otherwise, of any such Person relative
to the face amount of letters of credit, whether or not drawn, including,
without limitation, any Reimbursement Obligation, and banker’s acceptances
issued for the account of any such Person;
     (g) all obligations of any such Person in respect of Disqualified Capital
Stock;
AMENDED AND RESTATED CREDIT AGREEMENT — Page 18

 



--------------------------------------------------------------------------------



 



     (h) all Net Hedging Obligations of any such Person; and
     (i) all Guaranty Obligations of any such Person with respect to any of the
foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.
     “Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.
     “Insurance and Condemnation Event” means the receipt by any Credit Party or
any of its Subsidiaries of any cash insurance proceeds or condemnation award
payable by reason of theft, loss, physical destruction or damage, taking or
similar event with respect to any of their respective Property.
     “Interest Period” has the meaning assigned thereto in Section 5.1(b).
     “Interest Rate Contract” means any interest rate swap agreement, interest
rate cap agreement, interest rate floor agreement, interest rate collar
agreement, interest rate option or any other agreement regarding the hedging of
interest rate risk exposure executed in connection with hedging the interest
rate exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
     “Inventory” means as such term is defined in the UCC.
     “IPO” means an initial public offering of Capital Stock of the Parent
registered with the Securities and Exchange Commission under the Securities Act
of 1933, as amended.
     “ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
     “Issuing Lender” means Wells Fargo, in its capacity as issuer of a Letter
of Credit, or any successor thereto.
     “Joinder Agreement” means an agreement substantially in the form attached
as Exhibit L or in such other form as may be acceptable to the Administrative
Agent pursuant to which a Subsidiary of a Borrower becomes a party to this
Agreement, the Guaranty Agreement and/or the Security Agreement, as applicable.
     “L/C Commitment” means the lesser of (a) $2,500,000 and (b) the Revolving
Credit Commitment.
     “L/C Facility” means the letter of credit facility established pursuant to
Article III.
     “L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
     “L/C Participants” means the collective reference to all the Revolving
Credit Lenders other than the Issuing Lender.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 19

 



--------------------------------------------------------------------------------



 



     “Lender” has the meaning assigned thereto in the introductory paragraph
hereof (and, unless the context otherwise provides, includes the Issuing Lender
and the Swingline Lender).
     “Lending Office” means, with respect to any Lender, the office of such
Lender maintaining such Lender’s Extensions of Credit.
     “Letter of Credit Application” means an application, in the form specified
by the Issuing Lender from time to time, requesting the Issuing Lender to issue
a Letter of Credit.
     “Letters of Credit” means the collective reference to letters of credit
issued pursuant to Section 3.1.
     “LIBOR” means,
     (a) for any interest rate calculation with respect to a LIBOR Rate Loan,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any successor page) at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period (rounded upward, if necessary, to the nearest 1/100th of 1%).
If, for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or
any successor page), then “LIBOR” shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars in minimum amounts of at least $5,000,000 would be offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period; and
     (b) for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
successor page) then “LIBOR” for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination.
     Each calculation by the Administrative Agent of LIBOR shall be conclusive
and binding for all purposes, absent manifest error.
     “LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

         
LIBOR Rate =
  LIBOR
 
   
 
  1.00 minus the Eurodollar Reserve Percentage    

AMENDED AND RESTATED CREDIT AGREEMENT — Page 20

 



--------------------------------------------------------------------------------



 



     “LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the
LIBOR Rate as provided in Section 5.1(a).
     “Lien” means, with respect to any asset, any mortgage, leasehold mortgage,
lien, pledge, charge, security interest, hypothecation or encumbrance in respect
of such asset. For the purposes of this Agreement, a Person shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement relating to such asset.
     “Loan Documents” means, collectively, this Agreement, each Note, the Letter
of Credit Applications, the Security Documents, the Fee Letter and each other
document, instrument, certificate and agreement executed and/or delivered by any
Credit Party or any of its Subsidiaries in favor of or provided to the
Administrative Agent or any Secured Party in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Specified
Hedge Agreement and any Specified Cash Management Arrangement), all as may be
amended, restated, supplemented or otherwise modified from time to time.
     “Loans” means the collective reference to the Revolving Credit Loans, the
Term Loans and the Swingline Loans, and “Loan” means any of such Loans.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property, operations, condition (financial or otherwise) or
prospects of the Borrowers and their respective Subsidiaries taken as a whole,
(b) the ability of any Borrower to pay and perform any of its material
Obligations, (c) the ability of the Guarantors, collectively, to pay and perform
any of their material Obligations, (d) any of the material rights of or benefits
available to the Administrative Agent and/or the Lenders under this Agreement or
any other Loan Document, or (e) the validity or enforceability of this Agreement
or any other Loan Document.
     “Material Contract” means (a) any contract or other agreement, written or
oral, of any Credit Party or any of its Subsidiaries involving monetary
liability of or to any such Person in an amount in excess of $2,500,000 per
annum or (b) any other contract or agreement, written or oral, of any Credit
Party or any of its Subsidiaries the failure to comply with which could
reasonably be expected to have a Material Adverse Effect.
     “Maximum Swingline Amount” means the lesser of (a) $2,500,000 and (b) the
Revolving Credit Commitment.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Mortgage” means each mortgage, deed of trust or other real property
security document encumbering any real property now or hereafter owned in fee by
any Credit Party or any Subsidiary as security for the payment of the
Obligations, in each case, in form and substance reasonably satisfactory to the
Administrative Agent and executed by such Credit Party or such Subsidiary in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 21

 



--------------------------------------------------------------------------------



 



     “Net Cash Proceeds” means, with respect to any Insurance and Condemnation
Event, the gross cash proceeds received by any Credit Party or any of its
Subsidiaries therefrom (other than proceeds from business interruption
insurance) less the sum of (a) all fees and expenses in connection therewith,
including all insurance premiums and costs, and (b) subject to the proviso
below, the principal amount of, premium, if any, and interest on any
Indebtedness secured by a Lien on the asset (or a portion thereof) subject to
such Insurance and Condemnation Event, provided that such Indebtedness and Lien
are permitted in accordance with Section 11.1 and Section 11.2, respectively.
     “Net Hedging Obligations” means, as of any date, the Termination Value of
any Hedge Agreement on such date.
     “Non-Consenting Lender” means any Lender that has not consented to any
proposed amendment, modification, waiver or termination of any Loan Document
which, pursuant to Section 14.2, requires the consent of all Lenders or all
affected Lenders and with respect to which the Required Lenders shall have
granted their consent.
     “Non-Guarantor Subsidiary” means any Foreign Subsidiary of a Borrower that
is not a Subsidiary Guarantor.
     “Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loans Notes.
     “Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).
     “Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
     “Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.
     “Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
     “Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Specified Obligations and (d) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations and monetary obligations owing by any one
or more of the Credit Parties to any one or more of the Secured Parties or the
Administrative Agent, in each case under any Loan Document or otherwise, with
respect to any Loan or Letter of Credit of every kind, nature and description,
direct or indirect, absolute or contingent, due or to become due, liquidated or
unliquidated, and whether or not evidenced by any note; provided that (i) the
Specified Obligations shall be secured and guaranteed pursuant to the Security
Documents only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed and (ii) any release of Collateral or Guarantors
effected in the manner permitted by this Agreement shall not require the consent
of holders of the Specified Obligations.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
     “Officer’s Compliance Certificate” means a certificate of the chief
financial officer or the treasurer of the Borrower substantially in the form
attached as Exhibit F.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 22

 



--------------------------------------------------------------------------------



 



     “Operating Lease” means, as to any Person as determined in accordance with
GAAP, any lease of Property (whether real, personal or mixed) by such Person as
lessee which is not a Capital Lease.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Parent” means Alon Brands, Inc., a Delaware corporation.
     “Participant” has the meaning assigned thereto in Section 14.10(d).
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
agency.
     “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to the provisions of Title IV of ERISA or Section 412 or
Section 430 of the Code and which (a) is maintained for the employees of any
Credit Party or any ERISA Affiliate or (b) has at any time within the preceding
six (6) years been maintained for the employees of any Credit Party or any
current or former ERISA Affiliates.
     “Permitted Acquisition” means any acquisition (by construction, purchase,
through a merger or otherwise) of (a) assets or a line of business of a Person
that is engaged in a similar line of business as that of the Borrowers, or
(b) Capital Stock of a Person, provided that such Person shall be a going
concern and shall be in a similar line of business as that of the Borrowers;
provided that, at the time of any such acquisition described in clause (a) or
clause (b) above, (i) no Default is existing or would result therefrom, (ii) the
aggregate consideration paid in connection with such acquisition and any related
acquisitions shall not exceed $25,000,000 in the aggregate, and (iii) the
acquisition shall not result in a Lien on any the Collateral except in favor of
the Administrative Agent.
     “Permitted Liens” means the Liens permitted pursuant to Section 11.2.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
     “Platform” has the meaning assigned thereto in Section 8.5.
     “Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wells Fargo as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wells Fargo as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.
     “Proceeds” means as such term is defined in the UCC.
     “Pro Forma Basis” means, subject to the proviso below and for purposes of
calculating certain definitions and compliance with any test or financial
covenant under this Agreement for any period, that such Specified Transaction
(and all other Specified Transactions that have been consummated during the
applicable period) and the following transactions in connection therewith shall
be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the
AMENDED AND RESTATED CREDIT AGREEMENT — Page 23

 



--------------------------------------------------------------------------------



 



Property or Person subject to such Specified Transaction, (i) in the case of a
disposition of all or substantially all of the Capital Stock of a Subsidiary or
any division, business unit, product line or line of business, shall be excluded
and (ii) in the case of a Permitted Acquisition, shall be included, (b) any
retirement of Indebtedness and (c) any Indebtedness incurred or assumed by any
Borrower or any of its Subsidiaries in connection therewith, which Indebtedness,
if such Indebtedness has a floating or formula rate, shall have an implied rate
of interest for the applicable period for purposes of this definition determined
by utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided, that (A) the
foregoing pro forma adjustments may be applied to any such definition, test or
financial covenant solely to the extent that such adjustments (1) are reasonably
expected to be realized within twelve (12) months of such Specified Transaction
as set forth in reasonable detail on a certificate of a Responsible Officer of
the Borrower Agent delivered to the Administrative Agent and (2) are calculated
on a basis consistent with GAAP and Regulation S-X of the Securities Exchange
Act of 1934, as amended, or as approved by the Administrative Agent, and (B) the
foregoing pro forma adjustments which would increase net income (or reduce net
loss) and which are not based upon actual, historical numbers may be applied to
any such definition, test or financial covenant solely if, based upon good faith
negotiations between the Borrower Agent and the Administrative Agent, the
Borrower Agent and the Administrative Agent have agreed to such pro forma
adjustments for such specific purpose.
     “Property” means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.
     “Public Lenders” has the meaning assigned thereto in Section 8.5.
     “Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.
     “Refinancing Term Loan” means the term loan to be made to the Borrowers
pursuant to Section 4.1(a).
     “Refinancing Term Loan Commitment” means (a) as to any Lender, the
obligation of such Lender to make a portion of the Refinancing Term Loan for the
account of the Borrowers hereunder on the Closing Date in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on the
Register and (b) as to all Lenders, the aggregate commitment of all Lenders to
make such Refinancing Term Loan. The Refinancing Term Loan Commitment of each
Lender on the Closing Date is as set forth in Schedule 1.1 hereto and the
Refinancing Term Loan Commitment of all Lenders on the Closing Date shall be
$73,361,111.02.
     “Refinancing Term Loan Facility” means the term loan facility established
pursuant to Section 4.1(a).
     “Refinancing Term Loan Lender” means any Lender with a Refinancing Term
Loan Commitment.
     “Refinancing Term Loan Maturity Date” means the first to occur of (a) the
Scheduled Maturity Date, or (b) the date of acceleration of the Refinancing Term
Loan pursuant to Section 12.2(a).
     “Refinancing Term Loan Note” means a promissory note made by the Borrowers
in favor of a Refinancing Term Loan Lender evidencing the portion of the
Refinancing Term Loan made by such Refinancing Term Loan Lender, substantially
in the form attached as Exhibit A-3, and any
AMENDED AND RESTATED CREDIT AGREEMENT — Page 24

 



--------------------------------------------------------------------------------



 



amendments, supplements and modifications thereto, any substitutes therefor and
any replacements, restatements, renewals or extension thereof, in whole or in
part.
     “Refinancing Term Loan Percentage” means, as to any Refinancing Term Loan
Lender, after the Refinancing Term Loan is made hereunder, the ratio of (a) the
outstanding principal balance of such Refinancing Term Loan of such Lender to
(b) the aggregate outstanding principal balance of the Refinancing Term Loan of
all such Lenders.
     “Register” has the meaning assigned thereto in Section 14.10(c).
     “Reimbursement Obligation” means the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Required Lenders” means, at any date and subject to the proviso below, any
Lender or combination of Lenders holding more than fifty percent (50%) of the
sum of (a) the aggregate amount of the Revolving Credit Commitment plus (b) the
aggregate outstanding principal amount of the Term Loans or, if the Revolving
Credit Commitment has been terminated, any Lender or combination of Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit;
provided that (a) if and so long as there are only two Lenders, “Required
Lenders” means both of such Lenders and (b) the Revolving Credit Commitment of,
and the portion of the Extensions of Credit, as applicable, held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of the “Required Lenders”.
     “Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit
under the Revolving Credit Facility; provided that (a) if and so long as there
are only two Lenders, “Required Revolving Credit Lenders” means both of such
Lenders and (b) the Revolving Credit Commitment of, and the portion of the
Extensions of Credit under the Revolving Credit Facility, as applicable, held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Credit Lenders.
     “Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of any of
the Borrowers or any of their respective Subsidiaries, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Capital Stock of any of the Borrowers or any
of their respective Subsidiaries or any option, warrant or other right to
acquire any Capital Stock of any of the Borrowers or any of their respective
Subsidiaries.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 25

 



--------------------------------------------------------------------------------



 



     “Revolving Credit Commitment” means (a) as to any Lender, the obligation of
such Lender to make Revolving Credit Loans for the account of the Borrowers
hereunder in an aggregate principal amount at any time outstanding not to exceed
the amount set forth opposite such Revolving Credit Lender’s name on the
Register, as such amount may be modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Lenders, the aggregate commitment
of all Lenders to make Revolving Credit Loans, as such amount may be modified at
any time or from time to time pursuant to the terms hereof. The Revolving Credit
Commitment of each Lender on the Closing Date is as set forth in Schedule 1.1
hereto and the Revolving Credit Commitment of all Lenders on the Closing Date
shall be $10,000,000.
     “Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitment of all Revolving Credit Lenders.
     “Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.
     “Revolving Credit Lenders” means Lenders with a Revolving Credit
Commitment.
     “Revolving Credit Loan” means any revolving loan made to the Borrowers
pursuant to Section 2.1, and all such revolving loans collectively as the
context requires.
     “Revolving Credit Maturity Date” means the earliest to occur of (a) the
Scheduled Maturity Date, (b) the date of termination of the entire Revolving
Credit Commitment pursuant to Section 2.5, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 12.2(a).
     “Revolving Credit Note” means a promissory note made by the Borrower in
favor of a Revolving Credit Lender evidencing the Revolving Credit Loans made by
such Revolving Credit Lender, substantially in the form attached as Exhibit A-1,
and any amendments, supplements and modifications thereto, any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.
     “Revolving Credit Outstandings” means the sum of (a) with respect to
Revolving Credit Loans and Swingline Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Credit Loans and Swingline Loans, as the
case may be, occurring on such date; plus (b) with respect to any L/C
Obligations on any date, the aggregate outstanding amount thereof on such date
after giving effect to any Extensions of Credit occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 26

 



--------------------------------------------------------------------------------



 



     “Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
     “Scheduled Maturity Date” means December 30, 2015.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Parties” mean collectively, the Lenders, the Administrative Agent,
the Swingline Lender, any Issuing Lender, any counterparty to a Specified Hedge
Agreement, any counterparty to a Specified Cash Management Arrangement, any
other holder from time to time of any of the Obligations and, in each case,
their respective successors and permitted assigns.
     “Security Agreement” means the Security Agreement of even date herewith
executed by the Borrowers and their Subsidiaries in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, substantially in the form
of Exhibit J, as amended, restated, supplemented or otherwise modified from time
to time, pursuant to which the Administrative Agent, for the benefit of the
Secured Parties and as security for the payment of the Obligations, is granted a
security interest in all (or essentially all, as may be provided therein)
personal property (including, without limitation, Capital Stock of the
Subsidiaries of each Credit Party) of such Credit Parties.
     “Security Documents” means the collective reference to the Security
Agreement, the Mortgages, the Guaranty Agreements, and each other agreement or
writing pursuant to which any Credit Party purports to pledge or grant a
security interest in or other Lien on any Property or assets securing the
Obligations (or any part thereof) or any such Person purports to guaranty the
payment, performance and/or collection of the Obligations (or any part thereof),
in each case, as amended, restated, supplemented or otherwise modified from time
to time.
     “Skinny’s” has the meaning assigned thereto in the introductory paragraph
hereto.
     “Solvent” and “Solvency” mean, as to any Person, that (a) the aggregate
fair market value of its assets exceeds its liabilities, (b) it has sufficient
cash flow to enable it to pay its Indebtedness as such Indebtedness matures, and
(c) it does not have unreasonably small capital to conduct its business.
     “Southwest” has the meaning assigned thereto in the introductory paragraph
hereto.
     “Specified Cash Management Arrangement” means any cash management
arrangement (a) entered into by (i) any Borrower or any of its Subsidiaries and
(ii) any Lender or any Affiliate thereof at the time such cash management
arrangement was entered into, as counterparty and (b) which has been designated
by such Lender or such Affiliate and the Borrower Agent, by notice to the
Administrative Agent not later than thirty (30) days after the execution and
delivery by such Borrower or such Subsidiary thereof, as a Specified Cash
Management Arrangement. No Lender or Affiliate thereof that is a party to a
Specified Cash Management Arrangement shall have any rights in connection with
the management or release of any Collateral or of the Obligations of any Credit
Party under any Loan Document. For the avoidance of doubt, (A) all cash
management arrangements provided by the Administrative Agent or any of its
Affiliates and (B) all cash management arrangements in existence on the Closing
Date between any Borrower or any of its Subsidiaries and any Lender or an
Affiliate thereof, shall constitute Specified Cash Management Arrangements.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 27

 



--------------------------------------------------------------------------------



 



     “Specified Cash Management Obligations” means all existing or future
payment and other obligations owing by any Borrower or any of its Subsidiaries
under any Specified Cash Management Arrangement.
     “Specified Hedge Agreement” means any Hedge Agreement (a) entered into by
(i) any Borrower or any of its Subsidiaries and (ii) any Lender or any Affiliate
thereof at the time such Hedge Agreement was entered into, as counterparty and
(b) that has been designated by such Lender or such Affiliate and the Borrower,
by notice to the Administrative Agent not later than thirty (30) days after the
execution and delivery by the Borrower or such Subsidiary thereof, as a
Specified Hedge Agreement. No Lender or Affiliate thereof that is a party to a
Specified Hedge Agreement shall have any rights in connection with the
management or release of any Collateral or of the Obligations of any Credit
Party under any Loan Document. For the avoidance of doubt, (A) all Hedge
Agreements provided by the Administrative Agent or any of its Affiliates and
(B) all Hedge Agreements in existence on the Closing Date between any Borrower
or any of its Subsidiaries and any Lender, shall constitute Specified Hedge
Agreements.
     “Specified Hedge Obligations” means all existing or future payment and
other obligations owing by a Borrower or any of its Subsidiaries under any
Specified Hedge Agreement.
     “Specified Obligations” means, collectively, (a) all Specified Hedge
Obligations and (b) all Specified Cash Management Obligations.
     “Specified Transactions” means (a) any disposition of all or substantially
all of the assets or Capital Stock of any Subsidiary of a Borrower or any
division, business unit, product line or line of business, (b) any Permitted
Acquisition, (c) any incurrence of Indebtedness, and (d) the classification of
any asset, business unit, division or line of business as a discontinued
operation.
     “Subordinated Indebtedness” means all Indebtedness of any Credit Party or
any Subsidiary thereof subordinated in right of payment to the Obligations
pursuant to documents containing maturities, amortization schedules, covenants,
defaults, remedies, subordination provisions and other material terms in form
and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders.
     “Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by (directly or
indirectly) such Person (irrespective of whether, at the time, Capital Stock of
any other class or classes of such corporation, partnership, limited liability
company or other entity shall have or might have voting power by reason of the
happening of any contingency). Unless otherwise qualified, references to
“Subsidiary” or “Subsidiaries” herein shall refer to those of a Borrower.
     “Subsidiary Guarantors” means, collectively, all (a) direct and indirect
Domestic Subsidiaries of any Borrower, including, without limitation, GTS, and
(b) direct and indirect Foreign Subsidiaries of any Borrower if and to the
extent that and for so long as the guaranty of such Foreign Subsidiary would not
cause material adverse tax consequences for any Credit Party or result in a
violation of Applicable Laws), in each case in existence on the Closing Date or
which are or hereafter become (or are required to become) a party to the
Guaranty Agreement pursuant to Section 9.11.
     “Subsidiary Guaranty Agreement” means the unconditional guaranty agreement
of even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent, for the
AMENDED AND RESTATED CREDIT AGREEMENT — Page 28

 



--------------------------------------------------------------------------------



 



ratable benefit and the Secured Parties, substantially in the form attached as
Exhibit I, as amended, restated, supplemented or otherwise modified from time to
time.
     “Swingline Facility” means the uncommitted swingline facility established
pursuant to Section 2.2.
     “Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
     “Swingline Loan” means any swingline loan made by the Swingline Lender to
the Borrowers pursuant to Section 2.2, and all such swingline loans collectively
as the context requires.
     “Swingline Note” means a promissory note made by the Borrowers in favor of
the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority.
     “Term Loan Commitment” means a Refinancing Term Loan Commitment or an
Additional Term Loan Commitment.
     “Term Loan Lender” means any Lender with a Term Loan Commitment.
     “Term Loans” means the Refinancing Term Loan and the Additional Term Loan.
     “Term Loans Notes” means the Refinancing Term Loan Notes and the Additional
Term Loan Notes.
     “Termination Event” means except for any such event or condition that could
not reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of any Credit Party or any
ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a “substantial employer” as defined in Section
4001(a)(2) of ERISA, or (c) the termination of a Pension Plan, the filing of a
notice of intent to terminate a Pension Plan or the treatment of a Pension Plan
amendment as a termination, under Section 4041 of ERISA, if the plan assets are
not sufficient to pay all plan liabilities, or (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan by the PBGC, or (e) any other event or condition which would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, or (f) the imposition
of a Lien pursuant to Section 412 of the Code or Section 302 or Section 303(k)
of ERISA, or (g) the partial or complete withdrawal of any Credit Party or any
ERISA Affiliate from a Multiemployer Plan if withdrawal liability is asserted by
such plan, or (h) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or
(i) any event or condition which
AMENDED AND RESTATED CREDIT AGREEMENT — Page 29

 



--------------------------------------------------------------------------------



 



results in the termination of a Multiemployer Plan under Section 4041A of ERISA
or the institution by PBGC of proceedings to terminate a Pension Plan under
Section 4042 of ERISA.
     “Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
     “Threshold Amount” means $2,500,000.
     “Transactions” means, collectively, (a) the repayment in full of all
Indebtedness under the Existing Credit Agreement, (b) the initial Extensions of
Credit, and (c) the payment of the transaction costs in connection with items
(a) through (b) above.
     “UCC” means the Uniform Commercial Code as in effect in the State of Texas,
as amended or modified from time to time.
     “Uniform Customs” means the Uniform Customs and Practice for Documentary
Credits (1993 Revision), effective January, 1994 International Chamber of
Commerce Publication No. 600.
     “United States” means the United States of America.
     “Wachovia” means Wachovia Bank, National Association.
     “Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association, and its successors.
     “Wholly-Owned” means, with respect to a Subsidiary, that all of the shares
of Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by a Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than a Borrower and/or one or more of its
Wholly-Owned Subsidiaries).
     SECTION 1.2 Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
AMENDED AND RESTATED CREDIT AGREEMENT — Page 30

 



--------------------------------------------------------------------------------



 



writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including” and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
     SECTION 1.3 Accounting Terms.
     (a) All accounting terms not specifically or completely defined herein
shall be construed, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared, in conformity with GAAP, applied on a consistent basis, as in
effect from time to time and in a manner consistent with that used in preparing
the audited financial statements required by Section 8.1(b), except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under the Statement of Financial Accounting Standards No. 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof.
     (b) Notwithstanding anything to the contrary in this Agreement, for
purposes of determining compliance with any test or financial covenant contained
in this Agreement (including for purposes of determining the Applicable Margin)
with respect to any period during which any Specified Transaction occurs, such
test or financial covenant shall be calculated with respect to such period and
such Specified Transaction (and all other Specified Transactions that have been
consummated during such period) on a Pro Forma Basis.
     (c) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower Agent or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower Agent shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower Agent shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
     SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.
     SECTION 1.5 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
     SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the
AMENDED AND RESTATED CREDIT AGREEMENT — Page 31

 



--------------------------------------------------------------------------------



 



Loan Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Applicable Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.
     SECTION 1.7 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable).
     SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).
ARTICLE II
REVOLVING CREDIT FACILITY
     SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of
this Agreement and the other Loan Documents, and in reliance upon the
representations and warranties set forth herein, each Revolving Credit Lender
severally agrees to make Revolving Credit Loans to the Borrowers from time to
time from the Closing Date through, but not including, the Revolving Credit
Maturity Date as requested by the Borrower Agent in accordance with the terms of
Section 2.3; provided, that (a) the Revolving Credit Outstandings shall not
exceed the lesser of the Revolving Credit Commitment and the Borrowing Base and
(b) the principal amount of outstanding Revolving Credit Loans from any
Revolving Credit Lender plus such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of outstanding L/C Obligations and outstanding Swingline
Loans shall not at any time exceed such Revolving Credit Lender’s Revolving
Credit Commitment. Each Revolving Credit Loan by a Revolving Credit Lender shall
be in a principal amount equal to such Revolving Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of Revolving Credit
Loans requested on such occasion. Subject to the terms and conditions hereof,
the Borrowers may borrow, repay and reborrow Revolving Credit Loans hereunder
until the Revolving Credit Maturity Date.
     SECTION 2.2 Swingline Loans.
     (a) Availability. Subject to the terms and conditions of this Agreement,
the Swingline Lender may (or may not) in its sole discretion from time to time
agree to make Swingline Loans to the Borrowers from time to time from the
Closing Date through, but not including, the Revolving Credit Maturity Date;
provided, that (a) after giving effect to any amount requested, the Revolving
Credit Outstandings shall not exceed the lesser of the Revolving Credit
Commitment and the Borrowing Base and (b) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested) shall
not exceed the lesser of (i) the lesser of the Revolving Credit Commitment and
the Borrowing Base, less the sum of all outstanding Revolving Credit Loans and
the L/C Obligations and (ii) the Maximum Swingline Amount.
     (b) Refunding.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 32

 



--------------------------------------------------------------------------------



 



     (i) Swingline Loans shall be refunded by the Revolving Credit Lenders on
demand by the Swingline Lender. Such refundings shall be made by the Revolving
Credit Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.
     (ii) The Borrower shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the Borrowers hereby
authorize the Administrative Agent to charge any account maintained by any
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans to
the extent amounts received from the Revolving Credit Lenders are not sufficient
to repay in full the outstanding Swingline Loans requested or required to be
refunded. If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of any Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of any Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 13.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).
     (iii) Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article VI. Further, each Revolving Credit Lender agrees
and acknowledges that if, prior to the refunding of any outstanding Swingline
Loans pursuant to this Section, one of the events described in Section 12.1(i)
or (j) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation, and upon receipt thereof the Swingline Lender will deliver to
such Revolving Credit Lender a certificate evidencing such participation dated
the date of receipt of such funds and for such amount. Whenever, at any time
after the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to
AMENDED AND RESTATED CREDIT AGREEMENT — Page 33

 



--------------------------------------------------------------------------------



 



such Revolving Credit Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Credit Lender’s participating interest was
outstanding and funded).
     (c) Defaulting Lenders. Notwithstanding anything to the contrary contained
in this Section 2.2, the Swingline Lender shall not be obligated to make any
Swingline Loans at a time when any other Revolving Credit Lender is a Defaulting
Lender, unless the Swingline Lender has entered into arrangements satisfactory
to it to eliminate the Swingline Lender’s risk with respect to any such
Defaulting Lender’s funding obligations hereunder, including by cash
collateralizing such Defaulting Lender’s Revolving Credit Commitment Percentage
of the applicable outstanding Swingline Loans. On demand by the Swingline Lender
or the Administrative Agent from time to time, the Borrowers shall cash
collateralize each Defaulting Lender’s Revolving Credit Commitment Percentage of
the outstanding Swingline Loans on terms reasonably satisfactory to the
Administrative Agent and the Swingline Lender. Any such cash collateral shall be
deposited in a separate account with the Administrative Agent, subject to the
exclusive dominion and control of the Administrative Agent, as collateral
(solely for the benefit of the Swingline Lender) for the payment and performance
of each Defaulting Lender’s Revolving Credit Commitment Percentage of
outstanding Swingline Loans. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Swingline Lender immediately for each
Defaulting Lender’s Revolving Credit Commitment Percentage of any Swingline
Loans which have not otherwise been refunded by the Borrowers or such Defaulting
Lender pursuant to the terms of this Section 2.2.
     SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
     (a) Requests for Borrowing. The Borrower Agent shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B (a “Notice of Borrowing”) not later than 11:00 a.m. (i) on the same
Business Day as each Base Rate Loan and each Swingline Loan and (ii) at least
three (3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day, (B)
the amount of such borrowing, which shall be (1) with respect to Base Rate Loans
(other than Swingline Loans), in an aggregate principal amount of $1,000,000 or
a whole multiple of $500,000 in excess thereof, provided that any borrowing of
Base Rate Loans may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Credit Commitment or that is required to finance the
amount of a reimbursement obligation under a Letter of Credit, (2) with respect
to LIBOR Rate Loans, in an aggregate principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof and (3) with respect to Swingline Loans,
in an aggregate principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof, (C) whether such Loan is to be a Revolving Credit Loan or
Swingline Loan, (D) in the case of a Revolving Credit Loan, whether such Loan is
to be a LIBOR Rate Loan or a Base Rate Loan, and (E) in the case of a LIBOR Rate
Loan, the duration of the Interest Period applicable thereto. A Notice of
Borrowing received after 11:00 a.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Revolving
Credit Lenders of each Notice of Borrowing.
     (b) Disbursement of Revolving Credit and Swingline Loans. Not later than
1:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will
make available to the Administrative Agent, for the account of the Borrowers, at
the office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrowers, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrowers hereby irrevocably authorize the
Administrative Agent to disburse the proceeds of
AMENDED AND RESTATED CREDIT AGREEMENT — Page 34

 



--------------------------------------------------------------------------------



 



each borrowing requested pursuant to this Section in immediately available funds
by crediting or wiring such proceeds to the deposit account of a Borrower
identified in the most recent notice substantially in the form attached as
Exhibit C (a “Notice of Account Designation”) delivered by the Borrower Agent to
the Administrative Agent or as may be otherwise agreed upon by the Borrower
Agent and the Administrative Agent from time to time. Subject to Section 5.7
hereof, the Administrative Agent shall not be obligated to disburse the portion
of the proceeds of any Revolving Credit Loan requested pursuant to this Section
to the extent that any Revolving Credit Lender has not made available to the
Administrative Agent its Revolving Credit Commitment Percentage of such Loan.
Revolving Credit Loans to be made for the purpose of refunding Swingline Loans
shall be made by the Revolving Credit Lenders as provided in Section 2.2(b).
     SECTION 2.4 Repayment and Prepayment of Revolving Credit Loans and
Swingline Loans.
     (a) Repayment on Termination Date. The Borrowers hereby agree to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Revolving Credit Maturity
Date), together, in each case, with all accrued but unpaid interest thereon.
     (b) Mandatory Prepayments due to Overadvances. If at any time the Revolving
Credit Outstandings exceed the lesser of the Revolving Credit Commitment and the
Borrowing Base, the Borrowers agree to repay, immediately upon notice from the
Administrative Agent, and by payment to the Administrative Agent for the account
of the Revolving Credit Lenders, Extensions of Credit in an amount equal to such
excess, with each such repayment applied first, to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Credit Loans and third, with respect to any Letters of Credit then
outstanding, a payment of cash collateral into a cash collateral account opened
by the Administrative Agent, for the benefit of the Revolving Credit Lenders, in
an amount not to exceed the aggregate L/C Obligations then outstanding (such
cash collateral to be applied in accordance with Section 12.2(b)).
     (c) Optional Prepayments. The Borrowers may at any time and from time to
time prepay Revolving Credit Loans and Swingline Loans, in whole or in part,
with irrevocable prior written notice to the Administrative Agent substantially
in the form attached as Exhibit D (a “Notice of Prepayment”) given not later
than 11:00 a.m. (i) on the same Business Day as each date of prepayment of a
Base Rate Loan or Swingline Loan and (ii) at least three (3) Business Days
before each date of prepayment of a LIBOR Rate Loan, specifying the date and
amount of prepayment and whether the prepayment is of LIBOR Rate Loans, Base
Rate Loans, Swingline Loans or a combination thereof, and, if of a combination
thereof, the amount allocable to each. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Revolving Credit Lender. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial prepayments, except for
mandatory prepayments required under Section 2.4(b) or Section 2.4(d), shall be
in an aggregate amount of $100,000 or a whole multiple of $100,000 in excess
thereof with respect to Base Rate Loans (other than Swingline Loans), $100,000
or a whole multiple of $100,000 in excess thereof with respect to LIBOR Rate
Loans and $100,000 or a whole multiple of $100,000 in excess thereof with
respect to Swingline Loans. A Notice of Prepayment received after 11:00 a.m.
shall be deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
     (d) Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayments of the Term Loan Facilities pursuant to Section 4.4(b), the amount
of such excess
AMENDED AND RESTATED CREDIT AGREEMENT — Page 35

 



--------------------------------------------------------------------------------



 



proceeds shall be used on the date of the required prepayment under
Section 4.4(b) to prepay the outstanding principal amount of the Revolving
Credit Loans, without a corresponding reduction of the Revolving Credit
Commitment.
     (e) Limitation on Prepayment of LIBOR Rate Loans. The Borrowers may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.
     (f) Hedge Agreements. No repayment or prepayment pursuant to this Section
shall affect any Credit Party’s obligations under any Hedge Agreement.
     SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.
     (a) Voluntary Reduction. The Borrower Agent shall have the right at any
time and from time to time, upon at least five (5) Business Days prior written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Credit Commitment at any time or (ii) portions
of the Revolving Credit Commitment, from time to time, in an aggregate principal
amount not less than $1,000,000 or any whole multiple of $500,000 in excess
thereof. Any reduction of the Revolving Credit Commitment shall be applied to
the Revolving Credit Commitment of each Revolving Credit Lender according to its
Revolving Credit Commitment Percentage. All commitment fees accrued until the
effective date of any termination of the Revolving Credit Commitment shall be
paid on the effective date of such termination.
     (b) [Intentionally omitted.]
     (c) [Intentionally omitted.]
     (d) Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the lesser of the Revolving
Credit Commitment as so reduced and the Borrowing Base and, if the lesser of the
Revolving Credit Commitment as so reduced and the Borrowing Base is less than
the sum of the aggregate outstanding Revolving Credit Loans, Swingline Loans and
L/C Obligations, the Borrowers shall be required to prepay the aggregate
outstanding Revolving Credit Loans and Swingline Loans and/or deposit cash
collateral in a cash collateral account opened by the Administrative Agent to
secure the outstanding L/C Obligations in an aggregate amount such that, after
giving effect thereto, the sum of the aggregate outstanding Revolving Credit
Loans and Swingline Loans and L/C Obligations which are not so cash
collateralized does not exceed the lesser of the Revolving Credit Commitment as
so reduced and the Borrowing Base. Such cash collateral shall be applied in
accordance with Section 12.2(b). Any reduction of the Revolving Credit
Commitment to zero shall be accompanied by payment of all outstanding Revolving
Credit Loans and Swingline Loans (and furnishing of cash collateral satisfactory
to the Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment and the L/C Commitment and the
Revolving Credit Facility. If the reduction of the Revolving Credit Commitment
requires the repayment of any LIBOR Rate Loan, such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
     SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitment, as well as the L/C Commitment,
shall terminate on the Revolving Credit Maturity Date.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 36

 



--------------------------------------------------------------------------------



 



ARTICLE III
LETTER OF CREDIT FACILITY
     SECTION 3.1 L/C Commitment.
     (a) Availability. Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue standby letters of credit (the “Letters of
Credit”) for the account of the Borrowers on any Business Day from the Closing
Date through but not including the fifth (5th) Business Day prior to the
Revolving Credit Maturity Date in such form as may be approved from time to time
by the Issuing Lender; provided, that the Issuing Lender shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (a) the L/C Obligations would exceed the L/C Commitment or (b) the
Revolving Credit Outstandings would exceed the lesser of the Revolving Credit
Commitment or the Borrowing Base. Each Letter of Credit shall (i) be denominated
in Dollars in a minimum amount of $100,000, (or such lesser amount as agreed to
by the Issuing Lender), (ii) be a standby letter of credit issued to support
obligations of the Borrower or any of its Subsidiaries, contingent or otherwise,
(iii) expire on a date no more than twelve (12) months after the date of
issuance or last renewal of such Letter of Credit (subject to automatic renewal
for additional one (1) year periods pursuant to the terms of the Letter of
Credit Application or other documentation acceptable to the Issuing Lender),
which date shall be no later than the fifth (5th) Business Day prior to the
Revolving Credit Maturity Date and (iv) be subject to the Uniform Customs and/or
ISP98, as set forth in the Letter of Credit Application or as determined by the
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of Texas. The Issuing Lender shall not at any time be obligated to issue
any Letter of Credit hereunder if such issuance would conflict with, or cause
the Issuing Lender or any L/C Participant to exceed any limits imposed by, any
Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires. The
L/C Commitment shall automatically terminate concurrently with the termination
of the Revolving Credit Commitment.
     (b) Defaulting Lenders. Notwithstanding anything to the contrary contained
in this Section 2.3, the Issuing Lender shall not be obligated to issue any
Letter of Credit at a time when any other Revolving Credit Lender is a
Defaulting Lender, unless the Issuing Lender has entered into arrangements
satisfactory to it to eliminate the Issuing Lender’s risk with respect to any
such Defaulting Lender’s reimbursement obligations hereunder, including by cash
collateralizing such Defaulting Lender’s Revolving Credit Commitment Percentage
of the liability with respect to such Letter of Credit. On demand by the Issuing
Lender or the Administrative Agent from time to time, the Borrowers shall cash
collateralize each Defaulting Lender’s Revolving Credit Commitment Percentage of
the outstanding L/C Obligations on terms reasonably satisfactory to the
Administrative Agent and the Issuing Lender. Any such cash collateral shall be
deposited in a separate account with the Administrative Agent, subject to the
exclusive dominion and control of the Administrative Agent, as collateral
(solely for the benefit of the Issuing Lender) for the payment and performance
of each Defaulting Lender’s Revolving Credit Commitment Percentage of
outstanding L/C Obligations. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Lender immediately for each
Defaulting Lender’s Revolving Credit Commitment Percentage of any drawing under
any Letter of Credit which has not otherwise been reimbursed by the Borrowers or
such Defaulting Lender pursuant to the terms of this Section 3.1.
     SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower Agent
may from time to time request that the Issuing Lender issue a Letter of Credit
by delivering to the Issuing Lender at the Administrative Agent’s Office a
Letter of Credit Application therefor, completed to
AMENDED AND RESTATED CREDIT AGREEMENT — Page 37

 



--------------------------------------------------------------------------------



 



the satisfaction of the Issuing Lender, and such other certificates, documents
and other papers and information as the Issuing Lender may request. Upon receipt
of any Letter of Credit Application, the Issuing Lender shall process such
Letter of Credit Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI, promptly
issue the Letter of Credit requested thereby (but in no event shall the Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the Borrower Agent. The
Issuing Lender shall promptly furnish to the Borrower Agent a copy of such
Letter of Credit and promptly notify each Revolving Credit Lender of such
issuance and, upon request by any Revolving Credit Lender, furnish to such
Lender a copy of such Revolving Credit Letter of Credit and the amount of such
Revolving Credit Lender’s participation therein.
     SECTION 3.3 Commissions and Other Charges.
     (a) Letter of Credit Commissions. The Borrowers shall pay to the
Administrative Agent, for the account of the Issuing Lender and the L/C
Participants, a letter of credit commission with respect to each Letter of
Credit in the amount equal to the average undrawn amount of such Letter of
Credit during the period with respect to which such commission is payable
multiplied by the Applicable Margin with respect to Revolving Credit Loans that
are LIBOR Rate Loans (determined on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the Issuing Lender and the L/C Participants all
commissions received pursuant to this Section in accordance with their
respective Revolving Credit Commitment Percentages.
     (b) Issuance Fee. In addition to the foregoing commission, the Borrowers
shall pay to the Administrative Agent, for the account of the Issuing Lender, an
issuance fee with respect to each Letter of Credit in an amount equal to 0.25%
per annum of the average undrawn amount of such Letter of Credit during the
period with respect to which such fee is payable. Such issuance fee shall be
payable quarterly in arrears on the last Business Day of each calendar quarter
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent.
     (c) Other Costs. In addition to the foregoing fees and commissions, the
Borrowers shall pay or reimburse the Issuing Lender for such normal and
customary fees, costs and expenses as are incurred or charged by the Issuing
Lender in issuing, effecting payment under, amending or otherwise administering
any Letter of Credit.
     SECTION 3.4 L/C Participations.
     (a) The Issuing Lender irrevocably agrees to grant, and hereby grants, to
each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated and for such L/C Participant’s own account and
risk, an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender
AMENDED AND RESTATED CREDIT AGREEMENT — Page 38

 



--------------------------------------------------------------------------------



 



that, if a draft is paid under any Letter of Credit for which the Issuing Lender
is not reimbursed in full by the Borrowers through a Revolving Credit Loan or
otherwise in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Issuing Lender, upon demand at the Issuing Lender’s address for
notices specified herein, an amount equal to such L/C Participant’s Revolving
Credit Commitment Percentage of the amount of such draft, or any part thereof,
which is not so reimbursed.
     (b) Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date. If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section shall be conclusive in the absence of
manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.
     (c) Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its Revolving
Credit Commitment Percentage of such payment in accordance with this Section,
the Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrowers or otherwise), or any payment of interest
on account thereof, the Issuing Lender will distribute to such L/C Participant
its pro rata share thereof; provided, that in the event that any such payment
received by the Issuing Lender shall be required to be returned by the Issuing
Lender, such L/C Participant shall return to the Issuing Lender the portion
thereof previously distributed by the Issuing Lender to it.
     SECTION 3.5 Reimbursement Obligation of the Borrowers. In the event of any
drawing under any Letter of Credit, the Borrowers agree to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrower Agent of the date and
amount of a draft paid under any Letter of Credit for the amount of (a) such
draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by the
Issuing Lender in connection with such payment. Unless the Borrower Agent shall
immediately notify the Issuing Lender that the Borrowers intend to reimburse the
Issuing Lender for such drawing from other sources or funds, the Borrower Agent
shall be deemed to have timely given a Notice of Borrowing to the Administrative
Agent requesting that the Revolving Credit Lenders make a Revolving Credit Loan
bearing interest at the Base Rate on such date in the amount of (a) such draft
so paid and (b) any amounts referred to in Section 3.3(c) incurred by the
Issuing Lender in connection with such payment, and the Revolving Credit Lenders
shall make a Revolving Credit Loan bearing interest at the Base Rate in such
amount, the proceeds of which shall be applied to reimburse the Issuing Lender
for the amount of the related drawing and costs and expenses. Each Revolving
Credit Lender acknowledges and agrees that its obligation to fund a Revolving
Credit Loan in accordance with this Section to reimburse the Issuing Lender for
any draft paid under a Letter of
AMENDED AND RESTATED CREDIT AGREEMENT — Page 39

 



--------------------------------------------------------------------------------



 



Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Section 2.3(a) or Article VI. If the Borrowers have
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse the Issuing Lender as provided above, the unreimbursed
amount of such drawing shall bear interest at the rate which would be payable on
any outstanding Base Rate Loans which were then overdue from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.
     SECTION 3.6 Obligations Absolute. The Borrowers’ obligations under this
Article III (including, without limitation, the Reimbursement Obligations) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which any Borrower may have
or have had against the Issuing Lender or any beneficiary of a Letter of Credit
or any other Person. The Borrowers also agree that the Issuing Lender and the
L/C Participants shall not be responsible for, and the Borrowers’ Reimbursement
Obligations under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among any Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of any Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The Borrowers agree that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct, shall be binding on the Borrowers and
shall not result in any liability of the Issuing Lender or any L/C Participant
to any Borrower. The responsibility of the Issuing Lender to any Credit Party in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit.
     SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
ARTICLE IV
TERM LOAN FACILITY
     SECTION 4.1 Term Loans.
     (a) Refinancing Term Loan. Subject to the terms and conditions of this
Agreement, each Refinancing Term Loan Lender severally agrees to make the
Refinancing Term Loan to the Borrowers on the Closing Date in a principal amount
equal to such Lender’s Refinancing Term Loan Commitment as of the Closing Date.
     (b) Additional Term Loan. Subject to the terms and conditions of this
Agreement, each Additional Term Loan Lender severally agrees to make the
Additional Term Loan to the Borrowers on the Closing Date in a principal amount
equal to such Lender’s Additional Term Loan Commitment as of the Closing Date.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 40

 



--------------------------------------------------------------------------------



 



     SECTION 4.2 Procedure for Advance of Term Loans.
     (a) Refinancing Term Loan. The Borrowers, the Administration Agent and the
Refinancing Term Loan Lenders agree that the Refinancing Term Loan Lenders shall
make the Refinancing Term Loan as a Base Rate Loan on the Closing Date (provided
that the Borrowers may request, no later than three (3) Business Days prior to
the Closing Date, that the Lenders make the Refinancing Term Loan as a LIBOR
Rate Loan if the Borrowers have delivered to the Administrative Agent a letter
in form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 5.9 of this
Agreement). Not later than 1:00 p.m. on the Closing Date, each Refinancing Term
Loan Lender will make available to the Administrative Agent for the account of
the Borrowers, at the Administrative Agent’s Office in immediately available
funds, the amount of such Refinancing Term Loan to be made by such Refinancing
Term Loan Lender on the Closing Date. The Borrowers hereby irrevocably authorize
the Administrative Agent to disburse the entirety of the proceeds of the
Refinancing Term Loan (and a sufficient amount of the proceeds of the Revolving
Credit Loans advanced on the Closing Date) in immediately available funds by
wire transfer to the lenders under the Existing Credit Agreement for the purpose
of paying in full the Existing Term Loan and all interest accrued thereon.
     (b) Additional Term Loans. The Borrowers, the Administration Agent and the
Additional Term Loan Lenders agree that the Additional Term Loan Lenders shall
make the Additional Term Loan as a Base Rate Loan on the Closing Date (provided
that the Borrowers may request, no later than three (3) Business Days prior to
the Closing Date, that the Lenders make the Additional Term Loan as a LIBOR Rate
Loan if the Borrowers have delivered to the Administrative Agent a letter in
form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 5.9 of this
Agreement). Not later than 1:00 p.m. on the Closing Date, each Additional Term
Loan Lender will make available to the Administrative Agent for the account of
the Borrowers, at the Administrative Agent’s Office in immediately available
funds, the amount of such Additional Term Loan to be made by such Additional
Term Loan Lender on the Closing Date.
     SECTION 4.3 Repayment of Term Loans.
     (a) Refinancing Term Loan. The Borrowers shall repay the aggregate
outstanding principal amount of the Refinancing Term Loan (i) in consecutive
quarterly installments of $1,222,685.18 each on the last Business Day of each of
March, June, September and December, commencing March 31, 2011, and (ii) in one
final payment on the Scheduled Maturity Date in an amount equal to the then
unpaid principal amount of the Refinancing Term Loan (except as the amounts of
individual installments may be adjusted pursuant to Section 4.4 hereof);
provided, that if not sooner paid, the Refinancing Term Loan shall be paid in
full, together with accrued interest thereon, on the Refinancing Term Loan
Maturity Date.
     (b) Additional Term Loan. The Borrowers shall repay the aggregate
outstanding principal amount of the Additional Term Loan (i) in consecutive
quarterly installments of $500,000 each on the last Business Day of each of
March, June, September and December, commencing March 31, 2011, and (ii) in one
final payment on the Scheduled Maturity Date in an amount equal to the then
unpaid principal amount of the Additional Term Loan (except as the amounts of
individual installments may be adjusted pursuant to Section 4.4 hereof);
provided, that if not sooner paid, the Additional Term Loan shall be paid in
full, together with accrued interest thereon, on the Additional Term Loan
Maturity Date.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 41

 



--------------------------------------------------------------------------------



 



     SECTION 4.4 Prepayments of Term Loans.
     (a) Optional Prepayments. The Borrowers shall have the right at any time
and from time to time, without premium or penalty, to prepay the Term Loans, in
whole or in part, upon delivery to the Administrative Agent of a Notice of
Prepayment not later than 11:00 a.m. (i) on the same Business Day as each Base
Rate Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of repayment and whether the repayment is of
LIBOR Rate Loans or Base Rate Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each. Each optional prepayment of
any Term Loan hereunder shall be in an aggregate principal amount of at least
$1,000,000 or any whole multiple of $1,000,000 in excess thereof and shall be
applied, on a pro rata basis, to the outstanding principal installments of the
applicable Term Loan as directed by the Borrower Agent. Each repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof. A
Notice of Prepayment received after 11:00 a.m. shall be deemed received on the
next Business Day. The Administrative Agent shall promptly notify the Term Loan
Lenders of each Notice of Prepayment.
     (b) Mandatory Prepayments.
     (i) [Intentionally omitted.]
     (ii) [Intentionally omitted.]
     (iii) [Intentionally omitted.]
     (iv) Insurance and Condemnation Events. The Borrowers shall make mandatory
principal prepayments of the Loans in the manner set forth in clause (v) below
in an amount equal to one hundred percent (100%) of the aggregate Net Cash
Proceeds from any Insurance and Condemnation Event by any Borrower or any of its
Subsidiaries. Such prepayments shall be made within five (5) Business Days after
the date of receipt of Net Cash Proceeds of any such Insurance and Condemnation
Event by such Borrower or such Subsidiary; provided that, so long as no Default
or Event of Default has occurred and is continuing, no prepayments shall be
required hereunder in connection with the aggregate Net Cash Proceeds from
Insurance and Condemnation Events by any Borrower or any of its Subsidiaries
which are reinvested in similar replacement assets or in capital expenditures
for existing or new stores within three hundred sixty (360) days after receipt
of such Net Cash Proceeds by such Borrower or such Subsidiary; provided, that
any portion of the Net Cash Proceeds not actually reinvested within such three
hundred sixty (360) day period shall be prepaid in accordance with this Section.
     (v) Notice; Manner of Payment. Upon the occurrence of any event triggering
the prepayment requirement under clauses (i) through and including (iv) above,
the Borrowers shall promptly deliver a Notice of Prepayment to the
Administrative Agent and, upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders. Each prepayment of the Loans under this
Section shall be applied as follows: (i) first, to reduce in inverse order of
maturity the remaining scheduled principal installments of the Refinancing Term
Loan, (ii) second, to reduce in inverse order of maturity the remaining
scheduled principal installments of the Additional Term Loan, and (iii) third,
to the extent of any excess, to repay the Revolving Credit Loans pursuant to
Section 2.4(d).
     (vi) No Reborrowings. Amounts prepaid under the Term Loan pursuant to this
Section may not be reborrowed. Each prepayment shall be accompanied by any
amount
AMENDED AND RESTATED CREDIT AGREEMENT — Page 42

 



--------------------------------------------------------------------------------



 



required to be paid pursuant to Section 5.9. The Term Loans Commitments shall
automatically terminate on the Closing Date upon the making of the Term Loans.
ARTICLE V
GENERAL LOAN PROVISIONS
     SECTION 5.1 Interest.
     (a) Interest Rate Options. Subject to the provisions of this Section, at
the election of the Borrower Agent, (i) Revolving Credit Loans and the Term
Loans shall bear interest at (A) the Base Rate plus the Applicable Margin or
(B) the LIBOR Rate plus the Applicable Margin (provided that the LIBOR Rate
shall not be available until three (3) Business Days after the Closing Date
unless the Borrower Agent has delivered to the Administrative Agent a letter in
form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 5.9 of this
Agreement) and (ii) any Swingline Loan shall bear interest at the Base Rate plus
the Applicable Margin. The Borrower Agent shall select the rate of interest and
Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 5.2. Any Loan or any portion thereof as to which the
Borrower Agent has not duly specified an interest rate as provided herein shall
be deemed a Base Rate Loan.
     (b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower
Agent, by giving notice at the times described in Section 2.3 or 5.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of one (1), two
(2), three (3) or six (6) months; provided that:
     (i) the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
     (ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
     (iii) any Interest Period with respect to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
     (iv) no Interest Period shall extend beyond the Revolving Credit Maturity
Date, the Refinancing Term Loan Maturity Date or the Additional Term Loan
Maturity Date, as applicable, and Interest Periods shall be selected by the
Borrower Agent so as to permit the Borrowers to make the quarterly principal
installment payments pursuant to Section 4.3 without payment of any amounts
pursuant to Section 5.9; and
     (v) there shall be no more than six (6) Interest Periods in effect at any
time.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 43

 



--------------------------------------------------------------------------------



 



     (c) Default Rate. Subject to Section 12.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 12.1(a), (b), (i) or (j), or (ii) at the election of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, (A) the Borrower Agent shall no longer have the option to request LIBOR
Rate Loans, Swingline Loans or Letters of Credit, (B) all outstanding LIBOR Rate
Loans shall bear interest at a rate per annum of two percent (2%) in excess of
the rate (including the Applicable Margin) then applicable to LIBOR Rate Loans
until the end of the applicable Interest Period and thereafter at a rate equal
to two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, and (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document. Interest
shall continue to accrue on the Obligations after the filing by or against any
Borrower of any petition seeking any relief in bankruptcy or under any act or
law pertaining to insolvency or debtor relief, whether state, federal or
foreign.
     (d) Interest Payment and Computation. Interest on each Base Rate Loan shall
be due and payable in arrears on the last Business Day of each calendar quarter
commencing March 31, 2011; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).
     (e) Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement contracted for, charged,
received or collected pursuant to the terms of this Agreement exceed the highest
rate permissible under any Applicable Law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that the Lenders have contracted for,
charged, received or collected interest hereunder in excess of the highest
applicable rate, the rate in effect hereunder shall automatically be reduced to
the maximum rate permitted by Applicable Law and the Lenders shall at the
Administrative Agent’s option (i) promptly refund to the Borrowers any interest
received by the Lenders in excess of the maximum lawful rate or (ii) apply such
excess to the principal balance of the Obligations on a pro rata basis. It is
the intent hereof that the Borrowers not pay or contract to pay, and that
neither the Administrative Agent nor any Lender contract for, charge or receive,
or contract to charge or receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by the Borrowers under
Applicable Law. In determining whether the interest contracted for, charged or
received by the Administrative Agent or any Lender exceeds the highest rate
permissible under Applicable Law, such Person may, to the maximum extent
permitted by Applicable Law, (A) characterize any payment that is not principal
as an expense, fee or premium rather than interest, (B) exclude voluntary
prepayments and the effects thereof, and (C) amortize, prorate, allocate and
spread, in equal or unequal parts, the total amount of interest throughout the
contemplated term of the Obligations hereunder.
     SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrowers shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount
AMENDED AND RESTATED CREDIT AGREEMENT — Page 44

 



--------------------------------------------------------------------------------



 



equal to $1,000,000 or any whole multiple of $500,000 in excess thereof into one
or more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $1,000,000 or a whole multiple of $500,000 in excess thereof
into Base Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans. Whenever the Borrowers desire to convert or
continue Loans as provided above, the Borrower Agent shall give the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit E (a “Notice of Conversion/Continuation”) not later than 11:00 a.m.
three (3) Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
The Administrative Agent shall promptly notify the affected Lenders of such
Notice of Conversion/Continuation.
     SECTION 5.3 Fees.
     (a) Commitment Fee. Commencing on the Closing Date, the Borrowers shall pay
to the Administrative Agent, for the account of the Revolving Credit Lenders
(other than any Defaulting Lender), a non-refundable commitment fee (the
“Commitment Fee”) at a rate per annum equal to 0.25% on the average daily unused
portion of the Revolving Credit Commitment of the Revolving Credit Lenders
(other than the Defaulting Lenders, if any); provided, that the amount of
outstanding Swingline Loans shall not be considered usage of the Revolving
Credit Commitment for the purpose of calculating the Commitment Fee. The
Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing March 31, 2011 and
ending on the Revolving Credit Maturity Date. Such commitment fee shall be
distributed by the Administrative Agent to the Revolving Credit Lenders (other
than any Defaulting Lender) pro rata in accordance with such Revolving Credit
Lenders’ respective Revolving Credit Commitment Percentages.
     (b) [Intentionally omitted.]
     (c) Other Fees. The Borrowers shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. The Borrowers shall pay to the
applicable Lender(s) such fees as shall have been separately agreed upon
(pursuant to the Fee Letter or otherwise) in writing in the amounts and at the
times so specified.
     SECTION 5.4 Manner of Payment.
     (a) Sharing of Payments. Each payment by the Borrowers on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligations) payable to the Lenders under this
Agreement (or any of them) shall be made not later than 1:00 p.m. on the date
specified for payment under this Agreement to the Administrative Agent at the
Administrative Agent’s Office for the account of the Lenders entitled to such
payment in Dollars, in immediately available funds, and shall be made without
any set off, counterclaim or deduction whatsoever. Any payment received after
such time but before 2:00 p.m. on such day shall be deemed a payment on such
date for the purposes of Section 12.1, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day. Any payment
received after 2:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes. Upon receipt by the Administrative
Agent of each such payment,
AMENDED AND RESTATED CREDIT AGREEMENT — Page 45

 



--------------------------------------------------------------------------------



 



the Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its pro rata share of such payment in accordance with
the amounts then due and payable to such Lenders (except as specified below) and
shall wire advice of the amount of such credit to each Lender. Each payment to
the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of the Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the Issuing Lender or the L/C Participants, as the case may
be. Each payment to the Administrative Agent of its fees or expenses shall be
made for the account of the Administrative Agent, and any amount payable to any
Lender under Sections 5.9, 5.10, 5.11 or 14.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to
Section 5.1(b)(ii), if any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.
     (b) Defaulting Lenders. Notwithstanding Section 5.4(a), if any Defaulting
Lender shall have failed to fund all or any portion of any Revolving Credit Loan
(each such Revolving Credit Loan, an “Affected Loan”), each payment by the
Borrowers hereunder shall be applied first to such Affected Loan and the
principal amount and interest with respect to such payment shall be distributed
(i) to each Revolving Credit Lender that is not a Defaulting Lender (each, a
“Non-Defaulting Lender”) pro rata based on the outstanding principal amount of
Affected Loans owing to all Non-Defaulting Lenders, until the principal amount
of all Affected Loans has been repaid in full and (ii) to the extent of any
remaining amount of such payment, to each Revolving Credit Lender as set forth
in Section 5.4(a). Each payment made by the Borrowers on account of the interest
on any Affected Loans shall be distributed to each Non-Defaulting Lender pro
rata based on the outstanding principal amount of Affected Loans owing to all
Non-Defaulting Lenders. For the avoidance of doubt, if any Lender shall fail to
make any payment required to be made by it under this Agreement, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender in any manner necessary to satisfy such
Lender’s obligations hereunder until all such unsatisfied obligations are fully
paid.
     (c) Authorization regarding Certain Payments. The Borrowers authorize the
Administrative Agent to charge any deposit account maintained by a Borrower with
Wells Fargo (or any successor Administrative Agent), up to the amount available
therein, in order to pay any principal (including unreimbursed amounts drawn
under Letters of Credit), interest or fees then due by the Borrowers under this
Agreement, any Note or the Fee Letter (but excluding costs and expenses or
indemnification obligations payable under Section 14.3). The Borrowers
acknowledge and agree that (i) the Administrative Agent shall not be obligated
to effectuate any such charge referred to in this Section 5.4(c), (ii) if and to
the extent that the Administrative Agent does effectuate any such charge, the
same may cause an overdraft which may result in the depository bank’s refusal to
honor other items drawn on such account until adequate deposits are made to such
account, and (iii) if and to the extent that such a charge is not made, the
Borrowers are nonetheless obligated to pay all such amounts when due in
accordance with this Agreement, the Notes and/or the Fee Letter (as applicable).
     SECTION 5.5 Evidence of Indebtedness.
     (a) Extensions of Credit. The Extensions of Credit made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by
AMENDED AND RESTATED CREDIT AGREEMENT — Page 46

 



--------------------------------------------------------------------------------



 



the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Extensions of Credit made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Credit
Note, a Swingline Note and/or a Term Loan Note, as applicable, which shall
evidence such Lender’s Revolving Credit Loans, Swingline Loans and/or Term
Loans, as applicable, in addition to such accounts or records. Each Lender may
attach schedules to its Notes and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.
     (b) Participations. In addition to the accounts and records referred to in
Section 5.5(a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.
     SECTION 5.6 Adjustments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other Obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such Obligations (other than
pursuant to Sections 5.9, 5.10, 5.11 or 14.3) greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other Obligations owing them; provided that
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
     (ii) the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to any Credit Party (as to which the provisions of
this Section shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 47

 



--------------------------------------------------------------------------------



 



     SECTION 5.7 Obligations of Lenders.
     (a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Sections 2.3(b) and 4.2 and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrowers to but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the daily average Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (ii) in the case of a payment to be
made by the Borrowers, the interest rate applicable to Base Rate Loans. If the
Borrowers and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrowers the amount of such interest paid by the Borrowers for
such period. If such Lender pays its share of the applicable borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
     (b) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower Agent shall not relieve such Lender or any
other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.
     SECTION 5.8 Changed Circumstances.
     (a) Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate
is determined with reference to LIBOR or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for such Interest Period with respect
to a proposed LIBOR Rate Loan or any Base Rate Loan as to which the interest
rate is determined with reference to LIBOR or (iii) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of making or maintaining such Loans during such Interest Period,
then the Administrative Agent shall promptly give notice thereof to the Borrower
Agent. Thereafter, until the Administrative Agent notifies the Borrower Agent
that such circumstances no longer exist, the obligation of the Lenders to make
LIBOR Rate Loans or Base Rate Loan as to which the interest rate is determined
with reference to LIBOR and the right of the Borrowers to convert any Loan to or
continue any Loan as a LIBOR
AMENDED AND RESTATED CREDIT AGREEMENT — Page 48

 



--------------------------------------------------------------------------------



 



Rate Loan or a Base Rate Loan as to which the interest rate is determined with
reference to LIBOR shall be suspended, and (i) in the case of LIBOR Rate Loans,
the Borrowers shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 5.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan; or (B) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as to which the interest rate is not determined by reference to LIBOR
as of the last day of such Interest Period; or (ii) in the case of Base Rate
Loans as to which the interest rate is determined by reference to LIBOR, the
Borrowers shall convert the then outstanding principal amount of each such Loan
to a Base Rate Loan as to which the interest rate is not determined by reference
to LIBOR as of the last day of such Interest Period.
     (b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower Agent and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower Agent that such circumstances no
longer exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or
Base Rate Loans as to which the interest rate is determined by reference to
LIBOR, and the right of the Borrowers to convert any Loan or continue any Loan
as a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate is
determined by reference to LIBOR shall be suspended and thereafter the Borrowers
may select only Base Rate Loans as to which the interest rate is not determined
by reference to LIBOR hereunder, (ii) all Base Rate Loans shall cease to be
determined by reference to LIBOR and (iii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan as to which the interest rate is not determined by
reference to LIBOR for the remainder of such Interest Period.
     SECTION 5.9 Indemnity. Each of the Borrowers hereby jointly and severally
indemnifies each of the Lenders against any loss or expense which may arise or
be attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrowers to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan, (b) due to any failure of the
Borrowers to borrow, continue or convert on a date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation or (c) due to any
payment, prepayment or conversion of any LIBOR Rate Loan on a date other than
the last day of the Interest Period therefor. The amount of such loss or expense
shall be determined, in the applicable Lender’s reasonable discretion, based
upon the assumption that such Lender funded its Commitment Percentage of the
LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth in reasonable detail the
factual basis for, and calculations used in, determining such amount or amounts
necessary to compensate such Lender shall be forwarded to the Borrower Agent
through the Administrative Agent and shall be conclusively presumed to be
correct save for manifest error.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 49

 



--------------------------------------------------------------------------------



 



     SECTION 5.10 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the Issuing Lender;
     (ii) subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 5.11 and the imposition of, or any change in the rate of any Excluded
Tax payable by such Lender or the Issuing Lender); or
     (iii) impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Rate Loans made by such Lender or any Letter of Credit or participation therein;
     and the result of any of the foregoing shall be to increase the cost to
such Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender or the
Issuing Lender, the Borrowers shall promptly pay to any such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the Issuing Lender reasonably
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender or such Issuing Lender the Borrowers shall
promptly pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the
Issuing Lender setting forth in reasonable detail the factual basis for, and
calculations used in, determining such amount or amounts necessary to compensate
such Lender or the Issuing Lender or its holding
AMENDED AND RESTATED CREDIT AGREEMENT — Page 50

 



--------------------------------------------------------------------------------



 



company, as the case may be, as specified in Section 5.10(a) or 5.10(b) and
delivered to the Borrower Agent shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     SECTION 5.11 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes; provided that if any Borrower shall be required by Applicable Law to
deduct any Indemnified Taxes from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, the applicable Lender or the Issuing Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of Section 5.11(a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
     (c) Indemnification by the Borrowers. Each of the Borrowers shall jointly
and severally indemnify the Administrative Agent, each Lender and the Issuing
Lender, within ten (10) days after written demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that the Borrower
shall not be obligated to indemnify the Administrative Agent, any Lender or the
Issuing Lender for any amount in respect of any such penalties, interest or
reasonable expenses if written demand therefor was not made by the
Administrative Agent, such Lender or the Issuing Lender within six (6) months
from the date on which such party makes payment for such penalties, interest or
expenses; provided further that the foregoing limitation shall not apply to any
such penalties, interest or reasonable expenses arising out of the retroactive
application of any such Indemnified Tax. A certificate as to the amount of such
payment or liability delivered to the Borrower Agent by a Lender or the Issuing
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the Issuing Lender, shall be
conclusive absent manifest error.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 51

 



--------------------------------------------------------------------------------



 



     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Borrower to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower Agent (with a copy to the
Administrative Agent), at the time or times prescribed by Applicable Law or
reasonably requested by such Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by Applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower Agent or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower Agent or the
Administrative Agent as will enable a Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Without limiting the generality of the
foregoing, in the event that a Borrower is a resident for tax purposes in the
United States, any Foreign Lender shall deliver to the Borrower Agent and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower Agent or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI or
W-8IMY (including, as applicable, all duly completed copies of all W-8ECIs or
W-8BENs required to be attached to such Internal Revenue Service Form W-8IMY),
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of a Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit such Borrower to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or
the Issuing Lender determines that it has received a refund of any Taxes or
Other Taxes as to which it has been indemnified by a Borrower or with respect to
which such Borrower has paid additional amounts pursuant to this Section, it
shall pay to such Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all
AMENDED AND RESTATED CREDIT AGREEMENT — Page 52

 



--------------------------------------------------------------------------------



 



out-of-pocket expenses of the Administrative Agent, such Lender or the Issuing
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that such Borrower, upon the request of the Administrative Agent, such Lender or
the Issuing Lender, agrees to repay the amount paid over to such Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Lender in the
event the Administrative Agent, such Lender or the Issuing Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to any Borrower or any other Person.
     (g) Survival. Without prejudice to the survival of any other agreement of
the Borrowers hereunder, the agreements and obligations of the Borrowers
contained in this Section shall survive the payment in full of the Obligations
and the termination of the Commitments.
     SECTION 5.12 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires a Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.10 or Section 5.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.11, or if any Lender is a Defaulting Lender hereunder or becomes a
Non-consenting Lender, then the Borrower Agent may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 14.10), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:
     (i) the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 14.10;
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section
AMENDED AND RESTATED CREDIT AGREEMENT — Page 53

 



--------------------------------------------------------------------------------



 



     5.11, such assignment will result in a reduction in such compensation or
payments thereafter; and
          (iv) such assignment does not conflict with Applicable Law.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower Agent to require such assignment and
delegation cease to apply.
     SECTION 5.13 Guaranties and Security. Payment of the Obligations shall be
guaranteed by the Guarantors pursuant to the Guaranty Agreement and shall be
secured by assets of the Credit Parties as provided in the Security Documents
and in Section 9.18.
     SECTION 5.14 The Borrower Agent. Each Borrower hereby designates Southwest
(in such capacity, the “Borrower Agent”) as its representative and agent for all
purposes under this Agreement and the other Loan Documents, including, without
limitation, for purposes of requests for the making of Loans and the issuance of
Letters of Credit, the designation of interest rate options and Interest
Periods, delivery or receipt of communications, preparation and delivery of
Borrowing Base Certificates and financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with the Administrative Agent, the Issuing Lender, the
Swingline Lender or any Lender. The Borrower Agent hereby accepts such
appointment. The Administrative Agent and the Lenders shall be entitled to rely
upon, and shall be fully protected in relying upon, any notice or communication
(including any Notice of Borrowing) delivered by the Borrower Agent on behalf of
any Borrower. The Administrative Agent and the Lenders may give any notice to or
communication with a Borrower or any other Credit Party hereunder to the
Borrower Agent on behalf of such Borrower or other Credit Party. Each of the
Administrative Agent, the Issuing Lender, the Swingline Lender and the Lenders
shall have the right, in its discretion, to deal exclusively with the Borrower
Agent for any or all purposes under this Agreement and the other Loan Documents.
Each Borrower and other Credit Party agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
the Borrower Agent shall be binding upon and enforceable against it.
ARTICLE VI
CONDITIONS OF CLOSING AND BORROWING
     SECTION 6.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions precedent:
     (a) Executed Loan Documents. This Agreement, a Revolving Credit Note in
favor of each Lender requesting a Revolving Credit Note, a Term Loan Note in
favor of each Lender requesting a Term Loan Note, a Swingline Note in favor of
the Swingline Lender (if requested by the Swingline Lender) and the Security
Documents, together with any other applicable Loan Documents, shall have been
duly authorized, executed and delivered to the Administrative Agent by the
parties thereto, shall be in full force and effect and no Default or Event of
Default shall exist hereunder or thereunder.
     (b) Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
AMENDED AND RESTATED CREDIT AGREEMENT — Page 54

 



--------------------------------------------------------------------------------



 



     (i) Officer’s Certificate. A certificate from a Responsible Officer of each
of the Credit Parties to the effect that all representations and warranties of
such Person contained in this Agreement and the other Loan Documents are true,
correct and complete; that none of the Credit Parties is in violation of any of
the covenants contained in this Agreement and the other Loan Documents; that,
after giving effect to the transactions contemplated by this Agreement, no
Default or Event of Default has occurred and is continuing; and that each of the
Credit Parties, as applicable, has satisfied each of the conditions set forth in
Section 6.1 and Section 6.2.
     (ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party and Alon USA Energy certifying as to
the incumbency and genuineness of the signature of each officer of such Credit
Party executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the articles or
certificate of incorporation or formation, partnership agreement or other
applicable governing document of such Credit Party and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation or formation, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing the transactions contemplated hereunder and the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party, and (D) each certificate required to be delivered pursuant to
Section 6.1(b)(iii).
     (iii) Certificates of Existence and Good Standing. Certificates as of a
recent date of the legal existence and good standing of each Credit Party and
Alon USA Energy under the laws of its jurisdiction of organization and, to the
extent requested by the Administrative Agent, each other jurisdiction where such
Credit Party or Alon USA Energy is qualified to do business and, to the extent
available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party or Alon USA Energy has filed
required tax returns and owes no delinquent taxes.
     (iv) Opinions of Counsel. Favorable opinions of counsel to the Credit
Parties and Alon USA Energy addressed to the Administrative Agent and the
Lenders with respect to the Credit Parties and Alon USA Energy, the Loan
Documents and such other matters as the Lenders shall request.
     (v) Tax Forms. Copies of the United States Internal Revenue Service forms
required by Section 5.11(e).
     (c) Personal Property Collateral.
     (i) Filings and Recordings. The Administrative Agent shall have received
(pursuant to the Existing Credit Agreement or otherwise) all filings and
recordations that are necessary to perfect the security interests of the
Administrative Agent, on behalf of the Secured Parties, in the personal property
Collateral and all proceeds thereof and the Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent that upon
such filings and recordations such security interests constitute valid and
perfected first priority Liens thereon.
     (ii) Pledged Collateral. The Administrative Agent shall have received
(pursuant to the Existing Credit Agreement or otherwise) (A) original stock
certificates or other certificates evidencing the Capital Stock pledged pursuant
to the Security
AMENDED AND RESTATED CREDIT AGREEMENT — Page 55

 



--------------------------------------------------------------------------------



 



Documents, together with an undated stock power for each such certificate duly
executed in blank by the registered owner thereof and (B) each original
promissory note pledged pursuant to the Security Documents, together with an
undated endorsement for each such promissory note duly executed in blank by the
holder thereof.
          (iii) Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, pending
litigation, tax and intellectual property matters), in form and substance
reasonably satisfactory thereto, made against the Credit Parties under the
Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Credit Party, indicating among other things that the assets of each such Credit
Party are free and clear of any Lien (except for Permitted Liens).
          (iv) Hazard and Liability Insurance. The Administrative Agent shall
have received certificates of property hazard and liability insurance (naming
the Administrative Agent as loss payee (and mortgagee, as applicable) on all
certificates for property hazard insurance and as additional insured on all
certificates for liability insurance), and, if requested in writing by the
Administrative Agent, copies (certified by a Responsible Officer of the
Borrowers) of insurance policies in the form required under the Security
Documents and otherwise in form and substance reasonably satisfactory to the
Administrative Agent.
(d) [Intentionally omitted.]
(e) Consents; Defaults.
          (i) Governmental and Third Party Approvals. The Credit Parties shall
have received all material governmental, shareholder and third party consents
and approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.
          (ii) No Injunction, Etc. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s
reasonable discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.
(f) Financial Matters.
          (i) Financial Statements. The Administrative Agent shall have received
(A) the audited Consolidated balance sheet of the Parent and its Subsidiaries as
of
AMENDED AND RESTATED CREDIT AGREEMENT — Page 56

 



--------------------------------------------------------------------------------



 



December 31, 2009, and the related audited statements of income and retained
earnings and cash flows for the Fiscal Year then ended and (B) unaudited
Consolidated balance sheet of the Parent and its Subsidiaries as of
September 30, 2010, and related unaudited interim statements of income and
retained earnings.
          (ii) [Intentionally omitted.]
          (iii) [Intentionally omitted.]
          (iv) [Intentionally omitted.]
          (v) [Intentionally omitted.]
     (vi) Payment at Closing. The Borrowers shall have paid (A) to the
Administrative Agent, the Arranger and the Lenders the fees set forth or
referenced in Section 5.3 and any other accrued and unpaid fees or commissions
due hereunder, (B) all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus (unless not required by the Administrative Agent) such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent) and (C) to any other Person such amount as may be
due thereto in connection with the transactions contemplated hereby, including
all taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.
     (g) [Intentionally omitted.]
     (h) Miscellaneous.
     (i) Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing from the Borrower Agent in accordance with Section 2.3(a)
and Section 4.2, and a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.
     (ii) [Intentionally omitted.]
     (iii) Existing Indebtedness. The Existing Term Loan (including all interest
accrued thereon) and all fees and expenses payable by Southwest under the
Existing Credit Agreement shall be paid in full concurrently with the initial
Extensions of Credit made on the Closing Date.
     (iv) Borrowing Base Certificate. The Administrative Agent shall have
received a duly executed Borrowing Base Certificate dated as of the Closing Date
which evidences that, after giving effect to the initial Extensions of Credit on
the Closing Date, the Revolving Credit Outstandings will not exceed the lesser
of the Revolving Credit Commitment or the Borrowing Base.
     (v) Patriot Act. Alon USA Energy and the Parent and each of its
Subsidiaries shall have provided to the Administrative Agent and the Lenders the
documentation and
AMENDED AND RESTATED CREDIT AGREEMENT — Page 57

 



--------------------------------------------------------------------------------



 



     other information requested by the Administrative Agent in order to comply
with requirements of the Act.
     (vi) Other Documents. All opinions, certificates and other instruments and
all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.
     SECTION 6.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit) and/or the obligation of the Issuing Lender to
issue or extend any Letter of Credit are subject to the satisfaction of the
following conditions precedent on the relevant borrowing, issuance or extension
date:
     (a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct in all material
respects on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date, except for any representation and
warranty expressly made only as of an earlier date, which representation and
warranty shall remain true and correct in all material respects as of such
earlier date; provided that any representation or warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects on and as of such respective dates.
     (b) No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing, continuation or conversion date with
respect to such Loan or after giving effect to the Loans to be made, continued
or converted on such date or (ii) on the issuance or extension date with respect
to such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.
     (c) Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
Agent in accordance with Section 2.3(a), Section 4.2 or Section 5.2, as
applicable.
     (d) No Material Adverse Effect. No event shall have occurred or
circumstance shall exist that (either alone or in combination with other events
or circumstances) has had, or could reasonably be expected to have, a Material
Adverse Effect.
     (e) Additional Documents. The Administrative Agent shall have received each
additional document, instrument or other item reasonably requested by it.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
     To induce the Administrative Agent and the Lenders to enter into this
Agreement and to induce the Lenders to make Extensions of Credit, each of the
Credit Parties hereby jointly and severally represents and warrants to the
Administrative Agent and the Lenders, both before and after giving effect to the
transactions contemplated hereunder, which representations and warranties shall
be deemed made on the Closing Date and on and as of each borrowing, issuance or
extension date as set forth in Section 6.2(a), that:
AMENDED AND RESTATED CREDIT AGREEMENT — Page 58

 



--------------------------------------------------------------------------------



 



     SECTION 7.1 Organization; Powers. Each of the Credit Parties and their
respective Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to own its Property and to carry on its business as now conducted
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where because
of the nature of its activities or properties such qualification is required.
The jurisdictions in which each of the Credit Parties and their respective
Subsidiaries are organized and qualified to do business as of the Closing Date
are described on Schedule 7.1.
     SECTION 7.2 Authorization; Enforceability. The Transactions are within the
powers of each of the Credit Parties and their respective Subsidiaries, and have
been duly authorized by all necessary action. This Agreement and the other Loan
Documents to which any Credit Party is a party have been duly executed and
delivered by such Person and constitutes a legal, valid and binding obligation
of such Person, enforceable in accordance with their respective terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
     SECTION 7.3 Governmental Approvals; No Conflicts. The execution, delivery
and performance by each of the Credit Parties and their respective Subsidiaries
of the Loan Documents to which it is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate any Applicable Law
or regulation or the charter, by-laws or other organizational documents of any
Credit Party or any of their respective Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument (including any Material Contract)
binding upon any of the Credit Parties or their respective Subsidiaries, or
their respective assets, or give rise to a right thereunder to require any
payment to be made by any of the Credit Parties or their respective
Subsidiaries, except where such violation or default could not reasonably be
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any asset of any of the Credit Parties or
their respective Subsidiaries, other than Liens created or imposed by the Loan
Documents.
     SECTION 7.4 Financial Condition; No Material Adverse Change.
     (a) The Borrowers have heretofore furnished (or are, on or before the
Closing Date, furnishing) to the Administrative Agent the financial statements
referred to in clause (i) of Section 6.1(f). Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent and its consolidated Subsidiaries
(including the Borrowers and their Subsidiaries) as of such dates and for such
periods in accordance with GAAP, subject (in the case of the unaudited financial
statements) to the absence of footnotes.
     (b) Since December 31, 2009, there has been no material adverse change in
the business, assets, operations or condition, financial or otherwise, of any
Borrower or of the Credit Parties taken as a whole.
     (c) Except as disclosed in the financial statements referred to above or
the notes thereto and except for matters disclosed on Schedule 7.12 hereto,
after giving effect to the Transactions, neither any of the Credit Parties nor
any their respective Subsidiaries has, as of the
AMENDED AND RESTATED CREDIT AGREEMENT — Page 59

 



--------------------------------------------------------------------------------



 



Closing Date, any material contingent liabilities, unusual long term commitments
or unrealized losses.
     SECTION 7.5 Properties.
     (a) As of the Closing Date, the real property listed on Schedule 7.5
constitutes all of the real property that is owned or leased by each of the
Credit Parties and their respective Subsidiaries. Each such Person has good
title to, or valid leasehold interests in, all of its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes, and none of the properties,
assets or leasehold interests of any of the Credit Parties or their respective
Subsidiaries is subject to any Lien, except as permitted by Section 11.2.
     (b) Each of the Credit Parties and their respective Subsidiaries owns, or
is licensed to use, all franchises, licenses, trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by each of the Credit Parties and their respective
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and neither any Credit Party
nor any Subsidiary thereof is liable to any Person for infringement under
Applicable Law with respect to any such rights as a result of its business
operations, in each case except as could not reasonably be expected to have a
Material Adverse Effect.
     SECTION 7.6 Litigation and Environmental Matters.
     (a) There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of any Credit
Party, threatened against or affecting any of the Credit Parties or their
respective Subsidiaries or properties (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement, any of the other
Loan Documents or the Transactions. As of the Closing Date, all actions, suits
or proceedings pending or, to the knowledge of any Credit Party, threatened and
involving an amount in controversy equal to or greater than the Threshold Amount
are disclosed on Schedule 7.6.
     (b) Except for matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither any of
the Credit Parties nor their respective Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Claim, (iii) has received notice of any claim with
respect to any Environmental Claim or (iv) knows of any basis for any
Environmental Claim.
     (c) Since the date of this Agreement, there has been no change in the
status of the “Disclosed Matters” (as such term is defined in the Existing
Credit Agreement) that, individually or in the aggregate, has resulted in a
Material Adverse Effect.
     SECTION 7.7 Compliance with Laws and Agreements. Each of the Credit Parties
and their respective Subsidiaries is in compliance with all laws, regulations
and orders of any Governmental Authority applicable to it or its property and
all indentures, agreements and other instruments (including Material Contracts)
binding upon it or its property, except where the failure
AMENDED AND RESTATED CREDIT AGREEMENT — Page 60

 



--------------------------------------------------------------------------------



 



to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.
     SECTION 7.8 Investment and Holding Company Status. Neither any of the
Credit Parties nor their respective Subsidiaries is (a) an “investment company”
or is “controlled” by an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.
     SECTION 7.9 Taxes. Each of the Credit Parties and their respective
Subsidiaries has timely filed or caused to be filed all tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which such Credit Party or such Subsidiary,
as applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. Such returns accurately reflect in all material
respects all liability for taxes of each of the Credit Parties and their
respective Subsidiaries for the periods covered thereby. There is no ongoing
audit or examination or, to the knowledge of any Credit Party, other
investigation by any Governmental Authority of the tax liability of any of the
Credit Parties or their Subsidiaries, in each case that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
No Governmental Authority has asserted any Lien or other claim against any of
the Credit Parties or their respective Subsidiaries with respect to unpaid taxes
which has not been discharged or resolved (other than (i) any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the relevant Credit Party and (ii) Permitted
Liens).
     SECTION 7.10 ERISA. As of the Closing Date, neither any Credit Party nor
any of its Subsidiaries maintains or contributes to, or has any obligation
under, any Employee Benefit Plan and no ERISA Affiliate maintains or contributes
to, or has any obligation under, any Pension Plan or Multiemployer Plan, in each
other than those identified on Schedule 7.10. No Termination Event has occurred
or is expected to occur that, when taken together with all other such
Termination Event for which liability is expected to occur, could reasonably be
expected to result in a Material Adverse Effect.
     SECTION 7.11 Disclosure. The Borrowers have disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate, limited
liability company or other restrictions to which any of the Credit Parties or
their respective Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrowers to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
     SECTION 7.12 Indebtedness. The Credit Parties and their respective
Subsidiaries have no Indebtedness, except as disclosed on Schedule 7.12 or
otherwise permitted by Section 11.1.
     SECTION 7.13 Subsidiaries. Neither Borrower has any Subsidiaries other than
those listed on Schedule 7.13 hereto, and Schedule 7.13 sets forth the
jurisdiction of organization of
AMENDED AND RESTATED CREDIT AGREEMENT — Page 61

 



--------------------------------------------------------------------------------



 



each Subsidiary and each Credit Party’s ownership of the outstanding Capital
Stock of each Subsidiary. All of the outstanding Capital Stock of each
Subsidiary has been validly issued, is fully paid and is nonassessable. As of
the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or permit the issuance of Capital Stock of any Credit Party or any
Subsidiary thereof, except as described on Schedule 7.13. The Borrowers shall,
from time to time as necessary, deliver to the Administrative Agent an updated
Schedule 7.13 to this Agreement, together with a certificate of an authorized
officer of the Borrowers certifying that the information set forth in such
schedule is true, correct and complete as of such date. Any new Subsidiary
(other than Foreign Subsidiaries which are not required to become Subsidiary
Guarantors) must immediately become a Subsidiary Guarantor and a party to the
Subsidiary Guaranty Agreement as required by Section 9.9.
     SECTION 7.14 Inventory. All inventory of each of the Credit Parties and
their respective Subsidiaries has been and will hereafter be produced in
compliance with all Applicable Laws, rules, regulations and governmental
standards, including, without limitation, the minimum wage and overtime
provisions of the Fair Labor Standards Act, as amended (29 U.S.C. §§ 201-219),
and the regulations promulgated thereunder, except any noncompliance that does
not have a Material Adverse Effect.
     SECTION 7.15 Patents, Trademarks and Copyrights. Schedule 7.15 sets forth a
true, accurate and complete listing, as of the date hereof, of all registered
patents, trademarks and copyrights, and applications therefor, of any of the
Credit Parties or their respective Subsidiaries. Except as created or permitted
under the Loan Documents, no Lien exists with respect to the interests of any of
the Credit Parties or their respective Subsidiaries in any such patents,
trademarks, copyrights or applications, and neither any of the Credit Parties
nor their respective Subsidiaries has transferred or subordinated any interest
it may have in such patents, trademarks, copyrights and applications, except for
licenses permitted by Section 11.9(b). The Borrowers shall, from time to time as
necessary, deliver to the Administrative Agent an updated Schedule 7.15 to this
Agreement, together with a certificate of an authorized officer of the Borrowers
certifying that the information set forth on such schedule is true, correct and
complete as of such date. Upon the request of the Administrative Agent at any
time, the Borrowers shall execute and deliver and cause to be executed and
delivered assignments of all registered patents, trademarks, copyrights and
applications therefor included in the Collateral, in favor of the Administrative
Agent for the benefit of the Secured Parties, which assignments shall be in form
and substance satisfactory to the Administrative Agent and in proper form
(a) for recording in the U.S. Patent and Trademark Office to properly reflect
the Administrative Agent’s security interest in all U.S. patents, trademarks and
applications therefor included in the Collateral and (b) for recording with the
U.S. Library of Congress to properly reflect the Administrative Agent’s security
interest in all U.S. copyrights and applications therefor included in the
Collateral.
     SECTION 7.16 Margin Securities. Neither any of the Credit Parties nor their
respective Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any “margin stock” within the meaning of Regulation T, U or X of the
Board of Governors of the Federal Reserve System, as amended. No part of the
proceeds of any Loan will be used, directly or indirectly, to purchase or carry
any margin stock or to extend credit to others for the purpose of purchasing or
carrying margin stock.
     SECTION 7.17 Labor Matters. Except for any of the following that would not
have a Material Adverse Effect, (a) there are no actual or threatened strikes,
labor disputes, slow downs, walkouts, work stoppages, or other concerted
interruptions of operations that involve any employees employed at any time in
connection with the business activities or operations at any of
AMENDED AND RESTATED CREDIT AGREEMENT — Page 62

 



--------------------------------------------------------------------------------



 



the Credit Parties’ or their respective Subsidiaries’ locations, (b) hours
worked by and payment made to the employees of any of the Credit Parties or
their respective Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other Applicable Laws, rules and regulations pertaining to
labor matters, (c) all payments due from any of the Credit Parties or their
respective Subsidiaries for employee health and welfare insurance, including,
without limitation, workers’ compensation insurance, have been paid or accrued
as a liability on its books, and (d) the business activities and operations of
each of the Credit Parties and their respective Subsidiaries are in compliance
with the Occupational Safety and Health Act of 1970, 29 U.S.C. § 651 et seq. and
other applicable health and safety laws, rules and regulations.
     SECTION 7.18 Solvency. Each of the Credit Parties and their respective
Subsidiaries is, and after giving effect to the Transactions and the requested
Loans and application of proceeds thereof will be, Solvent.
     SECTION 7.19 Permits, Licenses, Etc. Each of the Credit Parties and their
respective Subsidiaries possesses all permits, licenses, patents, patent rights,
trademarks, trademark rights, trade names, trade name rights and copyrights
which are required to conduct their respective businesses, except to the extent
that failure to do so does not result in or could not reasonably be expected to
result in a Material Adverse Effect.
     SECTION 7.20 Senior Indebtedness Status. The Obligations of each Credit
Party and each Subsidiary thereof under this Agreement and each of the other
Loan Documents (a) rank and shall continue to rank at least senior in priority
of payment to all Subordinated Indebtedness and at least equal in priority to
all senior secured or unsecured Indebtedness of each such Person and (b) is
designated as “Senior Indebtedness” under all instruments and documents, now or
in the future, relating to all Subordinated Indebtedness.
     SECTION 7.21 OFAC. Neither Alon USA Energy, the Parent or any of its
Subsidiaries nor any Affiliate of any such Persons: (a) is a Sanctioned Person,
(b) has more than ten percent (10%) of its assets in Sanctioned Entities, or
(c) derives more than ten percent (10%) of its operating income from investments
in, or transactions with Sanctioned Persons or Sanctioned Entities. None of the
proceeds of any Loan will be used, and none of such proceeds have been used, to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.
ARTICLE VIII
FINANCIAL INFORMATION AND NOTICES
     Until all the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash and the Commitments terminated, unless consent has
been obtained in the manner set forth in Section 14.2, the Credit Parties will
furnish or cause to be furnished to the Administrative Agent at the
Administrative Agent’s Office at the address set forth in Section 14.1 and, with
respect to Section 8.5 hereof only, to the Lenders at their respective addresses
as set forth on the Register, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:
     SECTION 8.1 Financial Statements and Projections.
     (a) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days after the end of the first three Fiscal Quarters of
each Fiscal Year (commencing with the Fiscal Quarter ending March 31, 2011, an
unaudited Consolidated and consolidating
AMENDED AND RESTATED CREDIT AGREEMENT — Page 63

 



--------------------------------------------------------------------------------



 



balance sheet of the Parent and its Subsidiaries as of the close of such Fiscal
Quarter and unaudited Consolidated and consolidating statements of income,
retained earnings and cash flows and a report containing management’s discussion
and analysis of such financial statements for the Fiscal Quarter then ended and
that portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by the Parent in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of the Parent to present
fairly in all material respects the financial condition of the Parent and its
Subsidiaries on a Consolidated and consolidating basis as of their respective
dates and the results of operations of the Parent and its Subsidiaries for the
respective periods then ended, subject to normal year end adjustments and the
absence of footnotes.
     (b) Annual Financial Statements. As soon as practicable and in any event
within one hundred twenty (120) days after the end of each Fiscal Year
(commencing with the Fiscal Year ending December 31, 2010), an audited
Consolidated and consolidating balance sheet of (i) prior to the occurrence of
an IPO, Alon USA Energy and its Subsidiaries, and (ii) on and after the
occurrence of an IPO, the Parent and its Subsidiaries, in each case as of the
close of such Fiscal Year and audited Consolidated and consolidating statements
of income, retained earnings and cash flows and a report containing management’s
discussion and analysis of such financial statements for the Fiscal Year then
ended, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year. Such annual financial statements shall be audited by
an independent certified public accounting firm of recognized national standing
acceptable to the Administrative Agent, shall be accompanied by a report thereon
by such certified public accountants that is not qualified with respect to scope
limitations imposed by Alon USA Energy or any of its Subsidiaries or the Parent
or any of its Subsidiaries (as applicable) or with respect to accounting
principles followed by the Parent or any of its Subsidiaries not in accordance
with GAAP.
     (c) Annual Business Plan and Financial Projections. Upon the request of the
Administrative Agent and within forty-five (45) days after such request (but no
more often than once during any Fiscal Year), a business plan of the Borrowers
and their Subsidiaries for the ensuing four (4) Fiscal Quarters, such plan to be
prepared in accordance with GAAP and to include, on a quarterly basis, the
following: a quarterly operating and capital budget, a projected income
statement, statement of cash flows and balance sheet.
     SECTION 8.2 Officer’s Compliance Certificate. At each time financial
statements are delivered pursuant to Section 8.1(a) or Section 8.1(b) and at
such other times as the Administrative Agent shall reasonably request, an
Officer’s Compliance Certificate.
     SECTION 8.3 [Intentionally omitted.]
     SECTION 8.4 Other Reports.
     (a) Company Reports. Promptly upon receipt thereof, copies of all reports,
if any, submitted to any Credit Party, any Subsidiary thereof or any of their
respective boards of directors or other applicable governing body by their
respective independent public accountants in connection with their auditing
function, including, without limitation, any management report and any
management responses thereto;
AMENDED AND RESTATED CREDIT AGREEMENT — Page 64

 



--------------------------------------------------------------------------------



 



     (b) Regulatory Reports. Promptly upon the request thereof, such other
information and documentation required by bank regulatory authorities under
applicable “know your customer” and Anti-Money Laundering rules and regulations
(including, without limitation, the Act), as from time to time reasonably
requested by the Administrative Agent or any Lender;
     (c) General Information. Such other information regarding the operations,
business affairs and financial condition of any Credit Party or any Subsidiary
thereof as the Administrative Agent or any Lender may reasonably request; and
     (d) Borrowing Base Certificates; Determination of the Borrowing Base. On or
before the 30th day after the end of each calendar month, the Borrower Agent
shall deliver to the Administrative Agent (and the Administrative Agent shall
promptly deliver to the Lenders), for and on behalf of the Borrowers, a
Borrowing Base Certificate prepared as of the last day of the month then most
recently ended which certifies as to the calculation of the Borrowing Base as of
such date; provided, however, that, if a Default has occurred and is continuing,
upon the request of the Administrative Agent, the Borrower Agent shall deliver a
Borrowing Base Certificate to the Administrative Agent on a more frequent basis
but no more often than weekly (which Borrowing Base Certificate shall certify as
to the calculation of the Borrowing Base as of the applicable date than most
recently ended as specified by the Administrative Agent). Each Borrowing Base
Certificate shall separately set forth the applicable Eligible Accounts,
Eligible Inventory and other components of the Borrowing Base. Each
determination of the Borrowing Base shall be made by the Administrative Agent in
good faith based upon the applicable Borrowing Base Certificate and/or such
other relevant information as the Administrative Agent shall deem necessary or
appropriate.
     SECTION 8.5 Notices of Material Events. Prompt written notice of the
following:

  (a)   the occurrence or existence of any Default or Event of Default;     (b)
  the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting any Credit Party or
any Subsidiary or Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;     (c)   (i) any
unfavorable determination letter from the Internal Revenue Service regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) any Credit Party obtaining knowledge or having
reason to know that any Credit Party or any ERISA Affiliate has filed or intends
to file a notice of intent to terminate any Pension Plan under a distress
termination within the meaning of Section 4041(c) of ERISA; and     (d)   any
other development that results in, or could reasonably be expected to result in,
a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower Agent setting forth the details of the
event, circumstance or development requiring such notice and any action taken or
proposed to be taken with respect thereto.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 65

 



--------------------------------------------------------------------------------



 



     SECTION 8.6 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of any Credit
Party or any Subsidiary thereof to the Administrative Agent or any Lender
whether pursuant to this Article VIII or any other provision of this Agreement,
or any of the Security Documents, shall, at the time the same is so furnished,
comply with the representations and warranties set forth in Section 7.27.
ARTICLE IX
AFFIRMATIVE COVENANTS
     Until all of the Obligations (other than (a) contingent, indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash and the Commitments terminated, each Credit Party
will, and will cause each of its Subsidiaries to:
     SECTION 9.1 Existence; Conduct of Business. Each of the Credit Parties
will, and will cause each of their respective Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges, agreements
and franchises material to the conduct of its business; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 11.3.
     SECTION 9.2 Payment of Obligations. Each of the Credit Parties will, and
will cause each of their respective Subsidiaries to, pay its obligations,
including tax liabilities, that, if not paid, could result in a Material Adverse
Effect or become a Lien on any of its property, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the applicable
Credit Party or its respective Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.
     SECTION 9.3 Maintenance of Properties. Each of the Credit Parties will, and
will cause each of their respective Subsidiaries to, keep, maintain and preserve
all property (tangible and intangible) material to the conduct of its business
in good working order and condition, ordinary wear and tear excepted.
     SECTION 9.4 Books and Records; Inspection Rights.
     (a) Each of the Credit Parties will, and will cause each of their
respective Subsidiaries to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. Each of the Credit Parties will, and
will cause each of their Subsidiaries to, permit any representatives designated
by the Administrative Agent to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such times
and as often as requested; provided, however, that such visits will be conducted
no more than three (3) times in any Fiscal Year unless a Default or Event of
Default occurs.
     (b) Each of the Credit Parties will, and will cause each of their
respective Subsidiaries to, permit any representatives designated by the
Administrative Agent (including any consultants, accountants, lawyers and
appraisers retained by the Administrative Agent) to conduct evaluations and
appraisals of its and its respective Subsidiaries’ assets, all at such times and
as often as requested; provided, however, that such evaluations and appraisals
shall not be requested more than
AMENDED AND RESTATED CREDIT AGREEMENT — Page 66

 



--------------------------------------------------------------------------------



 



three (3) times per Fiscal Year unless a Default or Event of Default occurs. The
Borrowers shall pay the fees and expenses of any representatives retained by the
Administrative Agent to conduct any such evaluation or appraisal.
     SECTION 9.5 Insurance. Each of the Credit Parties will, and will cause each
of their respective Subsidiaries to, maintain insurance with financially sound
and reputable insurance companies in such amounts and covering such risks as is
usually carried by corporations or other entities engaged in similar businesses
and owning similar properties in the same general areas in which the Credit
Parties and their respective Subsidiaries operate, provided that in any event
each of the Credit Parties will maintain, and will cause each of their
respective Subsidiaries to maintain, workers’ compensation insurance or
voluntary benefits and excess employers liability plans, property insurance,
comprehensive general liability insurance, and products liability insurance
satisfactory to the Administrative Agent. Each property insurance policy
covering Collateral shall name the Administrative Agent as loss payee and each
liability insurance policy shall name the Administrative Agent as additional
insured, in each case for the benefit of the Secured Parties and shall provide
that such policy will not be canceled or reduced without thirty (30) days’ prior
written notice to the Administrative Agent.
     SECTION 9.6 Compliance with Laws. Each of the Credit Parties will, and will
cause each of their respective Subsidiaries to, and with respect to ERISA will
cause each of its ERISA Affiliates to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
     SECTION 9.7 Use of Proceeds. The Borrowers shall use the proceeds of the
Extensions of Credit (a) to pay in full all indebtedness outstanding under the
Existing Credit Agreement (as required by Section 6.1(h)(iii)), (b) to finance
the acquisition of Capital Assets of the Borrowers and their Subsidiaries, and
(c) for working capital and general corporate purposes of the Borrowers and
their Subsidiaries, including the payment of certain fees and expenses incurred
in connection with the Transactions and this Agreement. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board of Governors of the
Federal Reserve System, including Regulations T, U and X.
     SECTION 9.8 Compliance with Agreements. Each of the Credit Parties will,
and will cause each of their respective Subsidiaries to, comply in all material
respects with all agreements, contracts and instruments (including Material
Contracts) binding on it or affecting its properties or business.
     SECTION 9.9 Additional Subsidiaries and Real Property.
     (a) Additional Domestic Subsidiaries. If any additional Subsidiary is
formed or acquired after the Closing Date, the Borrower Agent will notify the
Administrative Agent and the Lenders thereof and (a) the Borrowers will cause
such Subsidiary (except any Foreign Subsidiary) to become a Subsidiary Guarantor
within three Business Days after such Subsidiary is formed or acquired and
promptly take such actions to create and perfect Liens on such Subsidiary’s
assets to secure the Obligations as the Administrative Agent or the Required
Lenders shall request, (b) if any Capital Stock in or Indebtedness of such
Subsidiary is owned by or on behalf of any Borrower or any Guarantor, the
Borrowers will cause such Capital Stock and any promissory notes evidencing such
Indebtedness to be pledged (as security for the Obligations) to the
Administrative Agent and the Lenders within three Business Days after such
Subsidiary is formed or acquired (except that, if such Subsidiary is a Foreign
Subsidiary, shares of common stock of such Subsidiary to be pledged may be
limited to 65% of the outstanding shares of Capital Stock of such
AMENDED AND RESTATED CREDIT AGREEMENT — Page 67

 



--------------------------------------------------------------------------------



 



Subsidiary), and (c) the Borrowers and each Subsidiary Guarantor will execute
and deliver a Contribution and Indemnification Agreement in substantially the
form attached hereto as Exhibit M.
     (b) Real Property Collateral. The Borrowers will notify the Administrative
Agent, within ten (10) days after the acquisition of any owned real property by
any Borrower or any of its Subsidiaries that is not subject to the existing
Security Documents, and, within one hundred twenty (120) days following a
request by the Administrative Agent, deliver such Mortgages, title insurance
policies, environmental reports as are then in existence and other documents
reasonably requested by the Administrative Agent (consistent with the
requirements of Section 9.12) in connection with granting and perfecting a first
priority Lien, other than Permitted Liens, on such real property in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, all in
form and substance reasonably acceptable to the Administrative Agent.
     (c) Notwithstanding the foregoing, to the extent any new Subsidiary is
created solely for the purpose of consummating a merger transaction pursuant to
a Permitted Acquisition, and such new Subsidiary at no time holds any assets or
liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such merger transaction, such new
Subsidiary shall not be required to take the actions set forth in Section 9.9(a)
until the consummation of such Permitted Acquisition (at which time, the
surviving entity of the respective merger transaction shall be required to so
comply with Section 9.9(a) within ten (10) Business Days of the consummation of
such Permitted Acquisition).
     (d) Notwithstanding the foregoing, the provisions of this Section 9.9 shall
not apply to assets as to which the Administrative Agent and the Borrower Agent
shall reasonably determine that the costs and burdens of obtaining a security
interest therein or a lien thereon or perfection thereof outweigh the value of
the security afforded thereby.
     SECTION 9.10 Environmental Matters. Each of the Credit Parties will, and
will cause each of their respective Subsidiaries to (a) comply in all material
respects with all limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules, and timetables contained in
any Environmental Laws and (b) defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials, or the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of any Credit Party or
any Subsidiary, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the gross negligence or willful misconduct of the
party seeking indemnification therefor, as determined by a court of competent
jurisdiction by final nonappealable judgment.
     SECTION 9.11 Further Assurances. Each of the Credit Parties will, and will
cause each of their respective Subsidiaries to, execute and deliver such further
agreements, documents and instruments and take such further action as may be
requested by the Administrative Agent to carry out the provisions and purposes
of this Agreement and the other Loan Documents and to create, preserve and
perfect the Liens of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, in the Collateral.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 68

 



--------------------------------------------------------------------------------



 



     SECTION 9.12 Collateral.
     (a) Personal Property Collateral. Subject to the proviso below, each of the
Credit Parties will, and will cause each of their respective Subsidiaries to,
pursuant to the Security Documents, grant to the Administrative Agent, for the
benefit of the Lenders and the other Secured Parties and to secure the payment
and performance of the Obligations, a perfected, first priority security
interest in all of its personal property (except to the extent that the
Administrative Agent and the Borrower Agent shall reasonably determine that the
costs and burdens of obtaining a security interest therein outweigh the value of
the security afforded thereby); provided, however, that the Credit Parties shall
be obligated to pledge the Capital Stock of a Foreign Subsidiary only to the
extent required pursuant to Section 9.9(b).
     (b) Real Property Collateral. On or before one hundred twenty (120) days
after the Closing Date (or, if so requested by the Administrative Agent or any
Lender, within sixty (60) days after the Closing Date), each of the Borrowers
and their Subsidiaries will grant to the Administrative Agent, as security for
the payment of the Obligations, a Lien on each parcel of real property owned in
fee by such Borrower or such Subsidiary pursuant to a Mortgage. In addition, and
in connection with the execution and delivery of such Mortgages, each such
Borrower or such Subsidiary will (on or before one-hundred twenty (120) days
after the Closing Date) deliver (or cause to be delivered) the following to the
Administrative Agent:
     (i) Title Insurance. Unless the requirement therefor is waived by the
Administrative Agent, a marked-up commitment for a policy of title insurance,
insuring the Administrative Agent’s first priority Liens and showing no Liens
prior to the Administrative Agent’s Liens other than for ad valorem taxes not
yet due and payable, with title insurance companies acceptable to the
Administrative Agent on each property subject to a Mortgage with the final title
insurance policy being delivered within thirty (30) days thereafter, and any
customary affidavits and indemnities as may be required or necessary to obtain
title insurance satisfactory to the Administrative Agent;
     (ii) Title Exceptions. Copies of all recorded documents creating exceptions
to each title policy referred to in clause (a) above;
     (iii) Matters Relating to Flood Hazard Properties. A certification form of
a certification from the National Research Center, or any successor agency
thereto, regarding each parcel of real property subject to a Mortgage;
     (iv) [Intentionally omitted];
     (v) Environmental Assessments. If and to the extent then presently existing
or available, a Phase I environmental assessment or other environmental report
regarding each property subject to a Mortgage; and
     (vi) Other Real Property Information. Such other certificates, documents
and information as are reasonably requested by the Administrative Agent,
including, without limitation, legal opinions with respect to the Mortgages and,
if and to the extent requested by the Administrative Agent and reasonably
available, permanent certificates of occupancy and evidence of zoning
compliance, each in form and substance reasonably satisfactory to the
Administrative Agent.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 69

 



--------------------------------------------------------------------------------



 



Notwithstanding any of the foregoing deadlines referred to in this
Section 9.12(b), any such deadline may be extended by the Administrative Agent
in its discretion if and to the extent such an extension is deemed necessary or
appropriate by the Administrative Agent.
     SECTION 9.13 Non-Consolidation. Each of Credit Parties will, and will cause
each of their respective Subsidiaries to, maintain (a) entity records and books
of account separate from those of any other entity which is an Affiliate of such
entity, (b) not commingle its funds or assets with those of any other entity
which is an Affiliate of such entity (except pursuant to cash management systems
reasonably acceptable to the Administrative Agent) and (c) provide that its
board of directors (or equivalent governing body) will hold all appropriate
meetings to authorize and approve such entity’s actions, which meetings will be
separate from those of other entities (except to the extent that joint meetings
are held generally consistent with the practices of the Borrowers and their
Subsidiaries as in effect on the Closing Date).
ARTICLE X
FINANCIAL COVENANTS
     Until all of the Obligations (other than (a) contingent, indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash and the Commitments terminated, the Borrowers and
their Subsidiaries on a Consolidated basis will not:
     SECTION 10.1 Consolidated Total Leverage Ratio. As of any Fiscal Quarter
ending during the periods specified below, permit the Consolidated Total
Leverage Ratio to be greater than the corresponding ratio set forth below:

      Period   Maximum Ratio
Closing Date through March 30, 2013
  5.00 to 1.00
March 31, 2013 and thereafter
  4.75 to 1.00

     SECTION 10.2 Fixed Charge Coverage Ratio. As of any Fiscal Quarter, permit
the Fixed Charge Coverage Ratio to be less than 1.25 to 1.00.
ARTICLE XI
NEGATIVE COVENANTS
     Until all of the Obligations (other than (a) contingent, indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full in cash and the Commitments terminated, the Credit Parties
will not, and will not permit any of their respective Subsidiaries to.
     SECTION 11.1 Indebtedness. Each of the Credit Parties will not, and will
not permit any of their respective Subsidiaries to, create, incur, assume or
permit to exist any Indebtedness, including without limitation Subordinated
Debt, except:
     (a) Indebtedness created hereunder;
     (b) Indebtedness existing on the date hereof and set forth in
Schedule 7.12, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
result in an earlier maturity date;
AMENDED AND RESTATED CREDIT AGREEMENT — Page 70

 



--------------------------------------------------------------------------------



 



     (c) Indebtedness of any Borrower to any Subsidiary Guarantor and of any
Subsidiary Guarantor to any Borrower, and Subordinated Indebtedness of any
Borrower or any Subsidiary Guarantor to the Parent or Alon USA Energy;
     (d) Guaranty Obligations of any Borrower of Indebtedness (other than the
Guaranty Obligations under the Guaranty Agreements in favor of the
Administrative Agent) of any Guarantor which when combined do not exceed
$250,000 in the aggregate;
     (e) Guaranty Obligations in favor of the Administrative Agent;
     (f) Indebtedness incurred in the ordinary course of business in connection
with Capital Leases (including those set forth in Schedule 7.12), provided that
no Default exists or results therefrom;
     (g) purchase money Indebtedness of the Credit Parties and their respective
Subsidiaries (including Indebtedness set forth in Schedule 7.12) representing
the purchase price of Capital Expenditures, that is secured (if at all) only by
the asset purchased, provided that no Default exists or results therefrom;
     (h) Indebtedness of the Credit Parties and their respective Subsidiaries
incurred to finance Permitted Acquisitions which is not secured by a Lien on the
Collateral, and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or result in an
earlier maturity date;
     (i) Hedging Agreements permitted by Section 11.5;
     (j) Indebtedness from judgments that otherwise do not constitute a Default
or an Event of Default; and
     (k) Indebtedness other than those listed in clauses (a) through (j) above
in the aggregate amount not to exceed $2,000,000 at any time outstanding.
     Without in any way limiting the foregoing, no Subordinated Indebtedness,
other than the Subordinated Indebtedness referred to in clause (b) or clause (c)
of this Section 11.1 above, shall be permitted unless and until the Required
Lenders shall have consented to such Subordinated Debt and approved all
documents and terms related thereto, which consent and approval may be granted
or withheld in the sole and absolute discretion of the Required Lenders.
     SECTION 11.2 Liens. Each of the Credit Parties will not, and will not
permit any of their respective Subsidiaries to, create, incur, assume or permit
to exist any Lien on any property or asset (including without limitation Capital
Stock in any of their Subsidiaries) now owned or hereafter acquired by it, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 9.2, provided that such Lien shall not
secure any Indebtedness for borrowed money;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 9.2, provided that such Lien
shall not secure any Indebtedness for borrowed money;
AMENDED AND RESTATED CREDIT AGREEMENT — Page 71

 



--------------------------------------------------------------------------------



 



     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, provided that such Lien shall not secure any
Indebtedness for borrowed money;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business,
provided that such Lien shall not secure any Indebtedness for borrowed money;
     (e) judgment Liens in respect of judgments that do not constitute an Event
of Default under clause (m) of Section 12.1, provided that such Lien shall not
secure any Indebtedness for borrowed money;
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of any of the Credit Parties or their respective Subsidiaries, provided
that such Lien shall not secure any Indebtedness;
     (g) any Lien that is set forth on Schedule 11.2 and exists as of the date
hereof on any property or asset of any Credit Party or its respective
Subsidiaries; provided that (i) such Lien shall not attach to any other property
or asset of any Credit Party or any of its respective Subsidiaries and (ii) such
Lien shall secure only the Indebtedness or other obligations which it secures on
the date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date;
     (h) Liens securing Indebtedness permitted by clauses (f) and (g) of
Section 11.1;
     (i) Liens securing Indebtedness permitted by clause (h) of Section 11.1 to
the extent such Liens do not cover any of the Collateral; and
     (j) Liens created under the Loan Documents.
     SECTION 11.3 Fundamental Changes.
     (a) Each of the Credit Parties will not, and will not permit any of their
respective Subsidiaries to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any
Subsidiary of a Borrower may merge into a Borrower in a transaction in which
such Borrower is the surviving entity, (ii) any Subsidiary that is not a
Guarantor may merge into any wholly-owned Subsidiary in a transaction in which
the surviving entity is a wholly-owned Subsidiary, (iii) any Subsidiary
Guarantor may be dissolved, liquidated or merged into another Subsidiary, so
long as such dissolution, liquidation or merger results in all assets of such
Subsidiary Guarantor being owned by a Borrower or another Subsidiary Guarantor,
and (iv) any Subsidiary that is not a Guarantor may liquidate or dissolve if the
Borrowers determine in good faith that such liquidation or dissolution is in the
best interests of the Borrowers and is not disadvantageous to the Lenders and so
long as such liquidation or dissolution results in all assets of such Subsidiary
being owned by a Borrower or a wholly-owned Subsidiary.
     (b) Each of the Credit Parties will not, and will not permit any of their
respective Subsidiaries to, engage in any business other than businesses of the
type conducted by such Credit
AMENDED AND RESTATED CREDIT AGREEMENT — Page 72

 



--------------------------------------------------------------------------------



 



Party or such Subsidiary on the date of execution of this Agreement and
businesses reasonably related thereto.
     (c) Each of the Credit Parties will not, and will not permit any of their
respective Subsidiaries to, change their Fiscal Year.
     SECTION 11.4 Investments, Loans, Advances, Guarantees and Acquisitions.
Each of the Credit Parties will not, and will not permit any of their respective
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly owned Subsidiary prior to such merger) any
Capital Stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
all or substantially all of the assets of any other Person or any assets of any
other Person constituting a business unit or division, except:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing not more than one year from the
date of acquisition thereof;
     (b) investments in certificates of deposit, banker’s acceptances and time
deposits maturing not more than 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market and other deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States or any State thereof which has a
tier 1 capital ratio of not less than 6%, and, with respect to such certificates
of deposit, banker’s acceptances and time deposits issued by any particular
commercial bank, in an amount not exceeding 10% of such commercial bank’s
unimpaired capital;
     (c) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (b) above;
     (d) acquisitions of convenience stores consistent with existing operations;
     (e) Investments other than those listed in clauses (a) through (d) above in
the aggregate amount of $1,000,000 per Fiscal Year;
     (f) Capital Stock existing on the date hereof in its Subsidiaries;
     (g) Capital Stock in Subsidiaries formed after the Closing Date provided
that each such Subsidiary becomes a Subsidiary Guarantor and otherwise complies
with the requirements of Section 9.9;
     (h) loans or advances made by a Borrower to any Subsidiary Guarantor and
made by any Subsidiary Guarantor to a Borrower or any other Subsidiary
Guarantor;
     (i) accounts receivable for sales of inventory and other products and
services provided by the Credit Parties and their respective Subsidiaries to
their respective customers in the ordinary course of their businesses;
     (j) Permitted Acquisitions;
AMENDED AND RESTATED CREDIT AGREEMENT — Page 73

 



--------------------------------------------------------------------------------



 



     (k) Capital Expenditures; and
     (l) Guaranty Obligations constituting Indebtedness permitted by
Section 11.1.
     SECTION 11.5 Hedging Agreements. Each of the Credit Parties will not, and
will not permit any of their respective Subsidiaries to, enter into any Hedge
Agreement; provided, however, that the Credit Parties and their respective
Subsidiaries shall be permitted to enter into Hedge Agreements in the ordinary
course of business with the Administrative Agent or a third party acceptable to
the Administrative Agent to (a) hedge interest rate risk on the Loans, or
(b) hedge up to $500,000 in the aggregate of any other type of risk.
     SECTION 11.6 Restricted Payments; Certain Payments of Indebtedness.
     (a) Each of the Credit Parties will not, and will not permit any of their
respective Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment or incur any obligation (contingent or
otherwise) to do so, except (i) a Borrower may declare and pay dividends with
respect to its Capital Stock payable solely in additional Capital Stock in such
Borrower, (ii) a Borrower may declare and pay dividends as permitted by
Applicable Law to the Parent if, but only if, no Default exists or results
therefrom, and (iii) Subsidiaries of a Borrower may declare and pay dividends to
such Borrower or any Subsidiary Guarantor.
     (b) Each of the Credit Parties will not, and will not permit any of their
respective Subsidiaries to, make or agree to pay or make, directly or
indirectly, any payment or other distribution (whether in cash securities or
other property) of or in respect of principal of or interest on any
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Indebtedness, except:
          (i) payment of Indebtedness created under the Loan Documents;
          (ii) refinancings of Indebtedness to the extent permitted by
Section 11.1;
          (iii) payment of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, provided that such sale or transfer is otherwise permitted by this
Agreement;
          (iv) payment or prepayment of Capital Lease obligations, so long as no
Default is existing or would result therefrom; and
          (v) payment when due of obligations under Hedge Agreements.
     SECTION 11.7 Transactions with Affiliates. Each of the Credit Parties will
not, and will not permit any of their respective Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except as permitted in this Agreement
and except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to such Credit Party or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrowers and the Subsidiary Guarantors
not involving any other Affiliate, and (c) any Restricted Payment permitted by
Section 11.6.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 74

 



--------------------------------------------------------------------------------



 



     SECTION 11.8 Restrictive Agreements. Each of the Credit Parties will not,
and will not permit any of their respective Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any Credit Party or any of their respective Subsidiaries to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any of their respective Subsidiaries to pay dividends or other
distributions with respect to any Capital Stock in such Subsidiary or to make or
repay loans or advances to a Borrower or any of its Subsidiaries or to guarantee
Indebtedness of the Borrowers or any of their respective Subsidiaries; provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by any Loan Document, (ii) the foregoing shall not apply to restrictions
and conditions existing on the date hereof identified on Schedule 11.8 (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.
     SECTION 11.9 Disposition of Assets. Except as otherwise permitted in
Section 11.3, each of the Credit Parties will not, and will not permit any of
their respective Subsidiaries to sell, lease, assign, transfer or otherwise
dispose of any of their respective assets (including without limitation Capital
Stock in any of the Subsidiaries or any of the voting rights of any such Capital
Stock); provided, however, that the following dispositions shall be permitted so
long as the Borrowers and their respective Subsidiaries, as applicable, receive
full, fair and reasonable consideration at the time of such disposition at least
equal to the fair market value of such asset being disposed:
     (a) dispositions of inventory in the ordinary course of business of the
Borrowers and their respective Subsidiaries;
     (b) non-exclusive licenses of intellectual property and leases and licenses
of other property by the Borrowers and their respective Subsidiaries to their
respective customers in connection with providing products and services to such
customers in the ordinary course of business of the Borrowers and their
respective Subsidiaries.
     (c) sales, transfers and other dispositions to the Borrowers or any of
their respective wholly-owned Subsidiaries that are Subsidiary Guarantors;
     (d) disposition of assets that are worn out, obsolete or no longer used or
useful in the conduct of the business of the Borrowers and their respective
Subsidiaries in the Borrowers’ reasonable business judgment;
     (e) disposition of up to six convenience stores during any Fiscal Year, the
proceeds of which are applied to the Obligations;
     (f) disposition of up to ten convenience stores during any Fiscal Year,
which are replaced by convenience stores of similar value within six (6) months
after the disposition of such stores;
AMENDED AND RESTATED CREDIT AGREEMENT — Page 75

 



--------------------------------------------------------------------------------



 



     (g) disposition of any convenience stores during any Fiscal Year which are
not owned by any entity which is a party to the Security Agreement, which are
not subject to a Lien created under the Loan Documents or which are subject to a
Lien permitted under Section 11.2(g) and (h);
     (h) other asset dispositions which do not exceed $1,000,000 in the
aggregate during the term of this Agreement; and
     (i) disposition of any of the convenience stores listed on Schedule 11.9,
the proceeds of which must be applied by the Borrowers to the Obligations.
     SECTION 11.10 Sale and Leaseback. Each of the Credit Parties will not enter
into, and will not permit any of their respective Subsidiaries to enter into,
any arrangement with any Person pursuant to which it leases from such Person
real or personal property that has been or is to be sold or transferred,
directly or indirectly, by it to such Person; provided that the Borrowers and
their respective Subsidiaries will be permitted to enter into such arrangements
involving sales of personal property not to exceed $500,000 in the aggregate
during the term of this Agreement in connection with Capital Lease obligations
permitted by Section 11.1(f).
     SECTION 11.11 Accounting. Each of the Credit Parties will not, and will not
permit any of their respective Subsidiaries to, change its Fiscal Year or make
any change (a) in accounting treatment or reporting practices, except as
required by GAAP and disclosed to the Administrative Agent, or (b) in tax
reporting treatment, except as required by law and disclosed to the
Administrative Agent.
     SECTION 11.12 Amendment of Material Documents. Each of the Credit Parties
will not, and will not permit any of their respective Subsidiaries to, amend,
modify or waive any of its rights or obligations under its certificate of
incorporation, by-laws, other organizational documents unless such amendment,
modification or waiver could not adversely affect the Administrative Agent or
any Lender in any way, or amend, modify or waive any documents evidencing or
relating to any Indebtedness of any of the Credit Parties or any of their
respective Subsidiaries, unless such amendment, modification or waiver would not
create a Material Adverse Effect. At any time any Subordinated Debt exists, each
of the Credit Parties will not, and will not permit any of their respective
Subsidiaries to, amend, modify, or waive any of its rights or obligations under
or any terms or provisions of any Subordinated Debt or any document evidencing,
governing or otherwise relating to any Subordinated Debt.
     SECTION 11.13 Preferred Equity Interests. Each of the Credit Parties will
not, and will not permit any of their respective Subsidiaries to, issue any
preferred stock or other preferred Capital Stock.
     SECTION 11.14 Synthetic Leases. Each of the Credit Parties will not, and
will not permit any of their respective Subsidiaries to, enter into, or be a
party to, or make any payment under, any Synthetic Lease.
ARTICLE XII
DEFAULT AND REMEDIES
     SECTION 12.1 Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event or circumstance and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment or order of any court or any order, rule or regulation
of any Governmental Authority or otherwise:
AMENDED AND RESTATED CREDIT AGREEMENT — Page 76

 



--------------------------------------------------------------------------------



 



     (a) Default in Payment of Principal and Interest of Loans and Reimbursement
Obligations. Any Borrower shall default in any payment of principal of or
interest on any Loan or Reimbursement Obligation when and as due (whether at
maturity, by reason of acceleration or otherwise), and such default shall
continue for a period of three (3) days.
     (b) Other Payment Default. Any Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of any other Obligation (not addressed in clause (a)
above), and such default shall continue for a period of three (3) Business Days.
     (c) Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications shall be incorrect or
misleading in any respect when made or deemed made, or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications shall be
incorrect or misleading in any material respect when made or deemed made.
     (d) Default in Performance of Certain Covenants. Any Credit Party shall
default in the performance or observance of any covenant or agreement contained
in Sections 8.1, 8.2 or 8.5(a) or Articles X or XI.
     (e) Default in Performance of Other Covenants and Conditions. Any Credit
Party or any Subsidiary thereof shall default in the performance or observance
of any term, covenant, condition or agreement contained in this Agreement (other
than as specifically provided for in this Section) or any other Loan Document
and such default shall continue for a period of ten (10) days.
     (f) Indebtedness Cross-Default. (i) Any Credit Party or any Subsidiary
thereof shall (A) default in the payment of any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate outstanding amount of which
Indebtedness is in excess of the Threshold Amount beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created, or (B) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount of which Indebtedness
is in excess of the Threshold Amount or contained in any instrument or agreement
evidencing, securing or relating thereto or (ii) any other event shall occur or
condition exist (other than as a result of a voluntary sale or transfer of
property or assets securing such Indebtedness, which sale or transfer is
permitted by this Agreement), the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
referred to in clause (i) preceding (or a trustee or agent on behalf of such
holder or holders) to cause, with the giving of notice and/or lapse of time, if
required, any such Indebtedness referred to in clause (i) preceding to become
due prior to its stated maturity (any applicable grace period having expired).
     (g) Other Cross-Defaults. Any Credit Party or any Subsidiary thereof shall
default in the payment when due, or in the performance or observance, of any
obligation or condition of any Material Contract in an instance where the amount
in controversy is more than the Threshold Amount and all applicable grace,
notice or other cure periods thereunder shall have expired unless, but only as
long as, the existence of any such default is being contested by such Credit
Party or any such Subsidiary in good faith by appropriate proceedings and
adequate reserves in respect thereof
AMENDED AND RESTATED CREDIT AGREEMENT — Page 77

 



--------------------------------------------------------------------------------



 



have been established on the books of such Credit Party or Subsidiary to the
extent required by GAAP.
     (h) Change in Control. Any Change in Control shall occur.
     (i) Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
receivership, reorganization, winding up or composition or adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate or other entity action for the purpose of
authorizing any of the foregoing.
     (j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, receivership, reorganization, winding up or
composition or adjustment of debts, or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like for any Credit Party or any
Subsidiary thereof or for all or any substantial part of their respective
assets, domestic or foreign, and such case or proceeding shall continue without
dismissal or stay for a period of sixty (60) consecutive days, or an order
granting the relief requested in such case or proceeding (including, but not
limited to, an order for relief under such federal bankruptcy laws) shall be
entered.
     (k) Failure of Agreements. This Agreement or any other Loan Document shall
cease to be in full force and effect or shall be declared null and void or the
validity or enforceability thereof shall be contested or challenged by any
Credit Party or Guarantor or any of its respective Subsidiaries, or any Credit
Party or any Guarantor shall deny that it has any further liability or
obligation under any of the Loan Documents, or any Lien created by the Loan
Documents shall for any reason cease to be a valid, first priority perfected
security interest in and Lien upon any of the Collateral purported to be covered
thereby, subject to any Liens permitted under Section 11.2 of this Agreement and
except to the extent that any such loss of perfection or priority results from
the failure of the Administrative Agent to maintain possession of certificates
representing securities pledged under the Security Agreement.
     (l) Termination Event. The occurrence of any of the following events:
(i) any Credit Party or any ERISA Affiliate fails to make full payment when due
of all amounts which, under the provisions of any Pension Plan or Section 412 or
Section 430 of the Code, any Credit Party or any ERISA Affiliate is required to
pay as contributions thereto, but only to the extent that a Lien could
reasonably be expected to arise as a result of such failure under Section 412 or
Section 430(k) of the Code, Section 302 or Section 303(k) of ERISA or under
Title IV of ERISA, (ii) an accumulated funding deficiency or a funding shortfall
as determined under Section 412 or Section 430 of the Code, respectively, which
could reasonably be expected to have a Material Adverse Effect, (iii) a
Termination Event or (iv) any Credit Party or any ERISA Affiliate as employers
under one or more Multiemployer Plans makes a complete or partial withdrawal
from any such Multiemployer Plan and the plan sponsor of such Multiemployer
Plans notifies such withdrawing employer that such employer has incurred a
withdrawal liability requiring payments, which withdrawal or liability could
reasonably be expected to have a Material Adverse Effect.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 78

 



--------------------------------------------------------------------------------



 



     (m) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts covered by
insurance) to exceed the Threshold Amount shall be entered against any Credit
Party or any Subsidiary thereof by any court and such judgment or order shall
continue without having been discharged, vacated or stayed for a period of
thirty (30) consecutive days after the entry thereof.
     (n) Material Adverse Effect. Any Material Adverse Effect shall occur or
exist.
     SECTION 12.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders if (but only if) such Event of Default is other
than an Event of Default under Section 12.1(a), 12.1(b), 12.1(i) or 12.1(j), the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Agent Borrower:
     (a) Acceleration; Termination of Facilities.
          (i) Terminate the Revolving Credit Commitment (and thereby the L/C
Commitment) and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations (other than Specified Obligations), to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Credit Facility and any right of the Borrowers (including the Borrower Agent) to
request borrowings or Letters of Credit thereunder; provided, that upon the
occurrence of an Event of Default specified in Section 12.1(i) or
Section 12.1(j), the Credit Facility shall be automatically terminated and all
Obligations (other than Specified Obligations) shall automatically become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by each Credit Party, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding; and
          (ii) exercise on behalf of the Secured Parties all of its other rights
and remedies under this Agreement, the other Loan Documents and Applicable Law,
in order to satisfy all of the Obligations.
     (b) Letters of Credit. With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to Section 12.(a), the Borrowers shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to one hundred five percent (105%) of the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay the other Obligations on a pro rata basis. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other Obligations
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Borrowers.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 79

 



--------------------------------------------------------------------------------



 



     (c) Rights of Collection. Exercise on behalf of the Lenders all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.
     SECTION 12.3 Rights and Remedies Cumulative; Non-Waiver; etc. The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and/or the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between or among any one or more of the Credit Parties, the
Administrative Agent and the Lenders or their respective agents or employees
shall be effective to change, modify or discharge any provision of this
Agreement or any of the other Loan Documents or to constitute a waiver of any
Event of Default.
     SECTION 12.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 12.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swingline Lender in its capacity as such (ratably among the
Administrative Agent, the Issuing Lender and Swingline Lender in proportion to
the respective amounts described in this clause First payable to them);
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations (ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them);
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations, Specified Hedge Obligations
(including any termination payments and any accrued and unpaid interest thereon)
and Specified Cash Management Obligations (ratably among the Lenders and the
counterparties to the Specified Hedge Obligations and Specified Cash Management
Obligations, as applicable, in proportion to the respective amounts described in
this clause Fourth held by them);
     Fifth, to the Administrative Agent for the account of the Issuing Lender,
to cash collateralize any L/C Obligations then outstanding; and
     Last, the balance, if any, after all Commitments have terminated and all of
the Obligations have been indefeasibly paid in full, to the Borrowers or as
otherwise required by Applicable Law.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 80

 



--------------------------------------------------------------------------------



 



     SECTION 12.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Document that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 3.3, 5.3 and
14.3) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 5.3 and 14.3.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
ARTICLE XIII
THE ADMINISTRATIVE AGENT
     SECTION 13.1 Appointment and Authority. Each of the Lenders and the Issuing
Lender hereby irrevocably designates and appoints Wells Fargo to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as may be otherwise expressly provided herein, the
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and no Credit Policy shall have any
rights as a third party beneficiary of any of such provisions.
     The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as
counterparty to a Specified Hedge Agreement or Specified Cash Management
Arrangement, as applicable) and the Issuing Lender hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the Issuing Lender for purposes of acquiring, holding and enforcing any and all
Liens
AMENDED AND RESTATED CREDIT AGREEMENT — Page 81

 



--------------------------------------------------------------------------------



 



on Collateral granted by any of the Credit Party to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent”, and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to this Article XIII for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Articles XIII and XIV (including Section 14.3, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
     SECTION 13.2 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     SECTION 13.3 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 14.2 and Section 12.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
a Borrower, a Lender or the Issuing Lender. The Administrative Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in
AMENDED AND RESTATED CREDIT AGREEMENT — Page 82

 



--------------------------------------------------------------------------------



 



connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article VI or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
     SECTION 13.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for a
Credit Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
     SECTION 13.5 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights, remedies and powers hereunder or
under any other Loan Document by or through any one or more sub agents appointed
by the Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights, remedies and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facilities as well
as activities as Administrative Agent.
     SECTION 13.6 Resignation of Administrative Agent.
     (a) The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lender and the Borrower Agent. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
approval of the Borrower Agent if (but only if) no Default or Event of Default
then exists, which approval shall not be unreasonably withheld, conditioned or
delayed, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent meeting the qualifications set forth
above, provided that, if the Administrative Agent shall notify the Borrower
Agent and the Lenders that no qualifying Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold
AMENDED AND RESTATED CREDIT AGREEMENT — Page 83

 



--------------------------------------------------------------------------------



 



such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 14.3 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     (b) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
     SECTION 13.7 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     SECTION 13.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Lender hereunder.
     SECTION 13.9 Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion (without
notice to, or vote or consent of, any counterparty to any Specified Hedge
Agreement or Specified Cash Management Arrangement that was a Lender or an
Affiliate of any Lender at the time such agreement was executed),
AMENDED AND RESTATED CREDIT AGREEMENT — Page 84

 



--------------------------------------------------------------------------------



 



     (a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties (whether or
not on the date of such release there may be outstanding Specified Obligations
or contingent indemnification obligations not then due), under any Loan Document
(i) upon repayment of all outstanding principal of and all accrued interest on
the Loans and Reimbursement Obligations, payment of all outstanding fees and
expenses hereunder, the termination of all Commitments and the expiration or
termination of all Letters of Credit, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 14.2, if approved, authorized or ratified
in writing by the Required Lenders;
     (b) to subordinate or release any Lien on any Collateral (whether or not on
the date of such subordination or release there may be outstanding Specified
Obligations or contingent indemnification obligations not then due) granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien; and
     (c) to release any Subsidiary Guarantor (whether or not on the date of such
release there may be outstanding Specified Obligations or contingent
indemnification obligations not then due) from its obligations under the
Guaranty Agreement, the Security Agreement and any other Loan Documents if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section. Notwithstanding anything to the contrary contained
herein, each of the Credit Parties acknowledges and agrees that it is not a
beneficiary of the authority granted to the Administrative Agent under this
Section and that it may not cause the Administrative Agent to exercise any
authority granted to the Administrative Agent hereunder.
     SECTION 13.10 Release of Liens and Guarantees of Subsidiaries. If any of
the Collateral shall be sold, transferred or otherwise disposed of by any Credit
Party in a transaction permitted by this Agreement (including by way of merger,
consolidation or in connection with the sale of a Subsidiary permitted
hereunder) at a time when no Default or Event of Default exists or would result
therefrom, then the Administrative Agent, at the request and sole expense of the
Borrower Agent or such other Credit Party, shall execute and deliver without
recourse, representation or warranty all releases or other documents necessary
or desirable for the release of the Liens created by any of the Security
Documents on such Collateral. In the case of any such sale, transfer or disposal
of any property constituting Collateral in a transaction constituting an Asset
Disposition permitted pursuant to Section 11.5, the Liens created by any of the
Security Documents on such property shall be automatically released (without
need for further action by any person). At the request and sole expense of the
Borrower Agent and if no Default or Event of Default then exists or would result
therefrom, a Subsidiary that is a Credit Party shall be released from all its
obligations under this Agreement and under all other Loan Documents in the event
that all of the Capital Stock of such Subsidiary shall be sold, transferred or
otherwise disposed of in a transaction permitted by this Agreement (including by
way of merger or consolidation), and the Administrative Agent, at the request
and sole expense of the Borrower Agent, shall execute and deliver without
recourse, representation or warranty all releases or other documents necessary
or desirable to evidence or confirm the foregoing.
     SECTION 13.11 Specified Cash Management Arrangements and Specified Hedge
Agreements. No Lender or Affiliate thereof party to a Specified Cash Management
Arrangement or Specified Hedge Agreement, as applicable, that obtains the
benefits of Section 12.4 or any

AMENDED AND RESTATED CREDIT AGREEMENT — Page 85

 



--------------------------------------------------------------------------------



 



Collateral by virtue of the provisions hereof or of any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.
ARTICLE XIV
MISCELLANEOUS
     SECTION 14.1 Notices.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 14.1(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier as follows:

     
If to a Borrower or
  Southwest Convenience Stores, LLC
another Credit Party:
  (if to a Borrower), as the Borrower Agent, or
 
  c/o Southwest Convenience Stores, LLC
 
  (if to another Credit Party)
 
  7616 LBJ Freeway, Suite 300
 
  Dallas, Texas 75251
 
  Attention of: Chief Financial Officer
 
  Telephone No.: 972-367-3669
 
  Telecopy No.: 972-367-3724
 
  E-mail: shai.evan@alonusa.com
 
   
With copies to:
  Alon Brands, Inc.
 
  7616 LBJ Freeway, Suite 300
 
  Dallas, Texas 75251
 
  Attention of: Chief Legal Counsel-Commercial
 
  Telephone No.: 972-367-3753
 
  Telecopy No.: 972-367-3724
 
  E-mail: sean.markowitz@alonusa.com
 
   
If to Wells Fargo as
  Wells Fargo, National Association
Administrative Agent:
  1525 West W.T. Harris Blvd., 1B1
 
  Charlotte, North Carolina 28262
 
  Attention of: Andrew Lipford, Syndication Agency Services
 
  Telephone No.: 704-427-4983
 
  Telecopy No.: 704-590-2782
 
  E-mail: andrew.lipford@wachovia.com

AMENDED AND RESTATED CREDIT AGREEMENT — Page 86

 



--------------------------------------------------------------------------------



 



     
With copies to:
  Wells Fargo, National Association
 
  4975 Preston Park Boulevard, Suite 280
 
  Plano, Texas 75093
 
  Attention of: Clint Bryant, Senior Vice President
 
  Telephone No.: 972-599-5340
 
  Telecopy No.: 972-867-5674
 
  E-mail: clint.bryant@wellsfargo.com
 
   
 
  and
 
   
 
  Hunton & Williams LLP
 
  1445 Ross Avenue, Suite 3700
 
  Dallas, Texas 75202
 
  Attention: Ronald D. Rosener, Esq.
 
  Telephone No.: 214-468-3372
 
  Telecopy No.: 214-740-7164
 
  E-mail: rrosener@hunton.com
 
   
If to any Lender:
  To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 14.1(b) below, shall be effective as provided in said
Section 14.1(b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrower Agent may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 87

 



--------------------------------------------------------------------------------



 



     (c) Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower Agent and the Lenders, as the Administrative Agent’s Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed and Letters of Credit requested.
     (d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
     SECTION 14.2 Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrowers and any other Credit Party which is a party thereto; provided,
that no amendment, waiver or consent shall:
     (a) (i) without the prior written consent of the Required Revolving Credit
Lenders, amend, modify or waive (A) Section 6.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Credit Lenders (pursuant to, in the case of any such amendment to
a provision hereof other than Section 6.2, any substantially concurrent request
by the Borrower Agent for a borrowing of Revolving Credit Loans) to make
Revolving Credit Loans when the Revolving Credit Lenders would not otherwise be
required to do so, (B) the Maximum Swingline Amount or (C) the amount of the L/C
Commitment, or (ii) without the prior written consent of all Revolving Credit
Lenders, amend, modify or waive the definition of the term “Borrowing Base”;
     (b) increase the Revolving Credit Commitment of any Revolving Credit
Lender, the Maximum Swingline Amount of the Swingline Lender or the L/C
Commitment of the Issuing Lender (or reinstate any Revolving Credit Commitment
or the L/C Commitment terminated pursuant to Section 12.2) or the amount of
Loans of any Lender, in any case, without the written consent of such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment (including any or mandatory prepayment) of principal, interest,
fees or other amounts due to the Lenders (or any of them) or any scheduled or
mandatory reduction of the Revolving Credit Commitment hereunder or under any
other Loan Document, in each case without the written consent of each Lender
directly and adversely affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrowers
to pay interest at the rate set forth in Section 5.1(c) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;
AMENDED AND RESTATED CREDIT AGREEMENT — Page 88

 



--------------------------------------------------------------------------------



 



     (e) change Section 5.6 or Section 12.4 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly and adversely affected thereby;
     (f) change Section 4.4(b)(v) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;
     (g) change any provision of this Section or reduce the percentages
specified in the definition of “Required Lenders,” “Required Revolving Credit
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;
     (h) consent to the assignment or transfer by any Credit Party of such
Credit Party’s rights and obligations under any Loan Document to which it is a
party (except as permitted pursuant to Section 11.4), in each case, without the
written consent of each Lender;
     (i) release any Guarantor from any Guaranty Agreement (other than as
authorized in Section 13.9), without the written consent of each Lender; or
     (j) release any material portion of the Collateral or release any Security
Document (other than as authorized in Section 13.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto and (v) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrowers and the requisite percentage in interest
of the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Revolving Credit Commitment of such Lender
may not be increased or extended without the consent of such Lender.
     SECTION 14.3 Expenses; Indemnity.
     (a) Costs and Expenses. Each of Borrowers jointly and severally agrees that
it shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent) in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and
AMENDED AND RESTATED CREDIT AGREEMENT — Page 89

 



--------------------------------------------------------------------------------



 



the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender, provided that, for purposes of this parenthetical,
such counsel of the Administrative Agent, the Lenders and the Issuing Lender
shall be limited to one United States counsel and one counsel in each applicable
foreign jurisdiction, in each case as chosen by the Administrative Agent) in
connection with the enforcement, exercise and/or protection of its rights and/or
remedies (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit. Notwithstanding the foregoing or
Section 14.3(b) below, the Borrowers’ obligations under clause (i) of this
Section 14.3(a), and the Borrowers’ indemnification obligations under
Section 14.3(b) below as such indemnification obligations relate to the
expenses, fees, charges and disbursements referred to in clause (i) of this
Section 14.3(a), shall be limited as and to the extent provided in numbered
paragraph 4 of the Fee Letter.
     (b) Indemnification by the Borrowers. Each of the Borrowers jointly and
severally agrees that it shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, the Issuing Lender and the Swingline Lender and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, and
shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by a
Borrower or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims or civil penalties or fines assessed by the U.S. Department
of the Treasury’s Office of Foreign Assets Control), investigation, litigation
or other proceeding (whether or not the Administrative Agent or any Lender is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or
AMENDED AND RESTATED CREDIT AGREEMENT — Page 90

 



--------------------------------------------------------------------------------



 



willful misconduct of such Indemnitee or (B) result from a claim brought by any
Credit Party or any Subsidiary thereof against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Credit Party or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under Section 14.3(a) or
Section 14.3(b) to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Issuing Lender or the Swingline Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this Section 14.3(c) are subject to the provisions of Section 5.7.
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Applicable Law, neither any Borrower nor any other Credit Party, nor any
Lender, shall assert, and each hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in Section 14.3(b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
     (e) Payments. All amounts due under this Section shall be payable promptly
after demand therefor, which demand shall be accompanied by a statement from the
applicable Person to whom such payment is due setting forth such amounts in
reasonable detail.
     SECTION 14.4 Right of Set Off. If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Lender, the Swingline Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of any Borrower
or any other Credit Party against any and all of the obligations of any Borrower
or any other Credit Party now or hereafter existing under this Agreement or any
other Loan Document to such Lender, the Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, the Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender, the
Issuing Lender or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, the Issuing Lender, the Swingline Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the
AMENDED AND RESTATED CREDIT AGREEMENT — Page 91

 



--------------------------------------------------------------------------------



 



Issuing Lender, the Swingline Lender or their respective Affiliates may have.
Each Lender, the Issuing Lender and the Swingline Lender agrees to notify the
Borrower Agent and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     SECTION 14.5 Governing Law; Jurisdiction, Etc.
     (a) Governing Law. This Agreement and the other Loan Documents, unless
expressly set forth therein, shall be governed by, and construed and enforced in
accordance with, the law of the State of Texas, without reference to the
conflicts or choice of law principles thereof that would require application of
another law (but giving effect to the federal laws relating to national banks).
     (b) Submission to Jurisdiction. Each of the Borrowers and the other Credit
Parties irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of the State of Texas, sitting in
Dallas County and of the United States District Court of the Northern District
of Texas, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Texas state court or,
to the fullest extent permitted by Applicable Law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or the Issuing Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.
     (c) Waiver of Venue. Each Borrower and each other Credit Party irrevocably
and unconditionally waives, to the fullest extent permitted by Applicable Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 14.5(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by Applicable
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
     (d) Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 14.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
     SECTION 14.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMENDED AND RESTATED CREDIT AGREEMENT — Page 92

 



--------------------------------------------------------------------------------



 



AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 14.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.
     SECTION 14.8 Injunctive Relief; Punitive Damages.
     (a) Each of the Borrowers and the other Credit Parties recognizes that, in
the event a Borrower or such other Credit Party fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement, any remedy
of law may prove to be inadequate relief to the Lenders. Therefore, each of the
Borrowers and the other Credit Parties agrees that the Administrative Agent and
the Lenders, at their option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
     (b) The Administrative Agent, the Lenders, the Borrowers and the other
Credit Parties hereby agree that no such Person shall have a remedy of punitive
or exemplary damages against any other party to a Loan Document and each such
Person hereby waives any right or claim to punitive or exemplary damages that
they may now have or may arise in the future in connection with any Dispute,
whether such Dispute is resolved through arbitration or judicially.
     SECTION 14.9 [Intentionally omitted.]
     SECTION 14.10 Successors and Assigns; Participations.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither any
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 14.10(b), (ii) by way of participation
in accordance with the provisions of Section 14.10(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 14.10(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 14.10(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
AMENDED AND RESTATED CREDIT AGREEMENT — Page 93

 



--------------------------------------------------------------------------------



 



          (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Loans at the time owing
to it or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and
     (B) in any case not described in paragraph (i)(A) of this Section 14.10(b),
the aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $2,500,000, in the
case of any assignment in respect of the Revolving Credit Facility, $5,000,000,
in the case of any assignment in respect of the Renewal Term Loan Facility or
$2,500,000, in the case of any assignment of the Additional Term Loan Facility,
in each case unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower Agent otherwise consents
(each such consent not to be unreasonably withheld, conditioned or delayed);
provided that the Borrower Agent shall be deemed to have given its consent five
(5) Business Days after the date written notice thereof has been delivered by
the assigning Lender (through the Administrative Agent) unless such consent is
expressly refused by the Borrower Agent prior to such fifth (5th) Business;
          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned except that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
          (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (i)(B) of this
Section 14.10(b) and, in addition:
     (A) the consent of the Borrower Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that the Borrower Agent shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for assignments
in respect of (i) the Revolving Credit Facility if such assignment is to a
Person that is not a Lender with a Revolving Credit Commitment, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (ii) the Renewal
Term Loan or the Additional Term Loan to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund; and
AMENDED AND RESTATED CREDIT AGREEMENT — Page 94

 



--------------------------------------------------------------------------------



 



          (C) the consents of the Issuing Lender and the Swingline Lender (such
consents not to be unreasonably withheld, conditioned or delayed) shall be
required for any assignment that increases the obligation of the assignee to
participate in exposure under one or more Letters of Credit (whether or not then
outstanding) or for any assignment in respect of the Revolving Credit Facility;
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment
(provided, that only one such fee will be payable in connection with
simultaneous assignments to two or more Approved Funds by a Lender), and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;
     (v) No Assignment to Certain Persons. No such assignment shall be made to
the any Borrower or any other Credit Party or any of its Affiliates or
Subsidiaries; and
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 14.10(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 14.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 14.10 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 14.10(d).
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at one of its offices in the United
States, a copy of each Assignment and Assumption and each Joinder Agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Revolving Credit Commitment of, and principal amounts of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower Agent
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of any
Credit Party or the Administrative Agent, but with notice to the Borrower Agent
and the Administrative Agent, sell participations to any Person (other than a
natural person or a Borrower or any other Credit Party or any of its Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely
AMENDED AND RESTATED CREDIT AGREEMENT — Page 95

 



--------------------------------------------------------------------------------



 



responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Issuing Lender, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 14.2 that directly affects such Participant and could not be affected by
a vote of the Required Lenders. Subject to Section 14.10(e), the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 5.8, 5.9,
5.10 and 5.11 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 14.10(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 14.4 as
though it were a Lender, provided such Participant agrees to be subject to
Section 5.6 as though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 5.10 and 5.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower Agent’s prior written consent. No
Participant shall be entitled to the benefits of Section 5.11 unless the
Borrower Agent is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrower Agent, to comply with
Section 5.11(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
     SECTION 14.11 Confidentiality. Each of the Administrative Agent, the
Lenders and the Issuing Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority purporting
to have jurisdiction over it (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or under any other Loan Document (or any Specified
Hedge Agreement) or any action or proceeding relating to this Agreement or any
other Loan Document (or any Hedge Agreement with a Lender or the Administrative
Agent) or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement,
Participant or proposed Participant, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower Agent,
(h) to Gold Sheets and other similar bank trade publications, such information
to consist of deal terms and other information customarily found in such
publications, (i) to the extent such Information (A) becomes publicly available
other
AMENDED AND RESTATED CREDIT AGREEMENT — Page 96

 



--------------------------------------------------------------------------------



 



than as a result of a breach of this Section or (B) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(j) to governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates. For purposes of this Section, “Information”
means all information received from any Credit Party or any Subsidiary thereof
relating to any Credit Party or any Subsidiary thereof or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     SECTION 14.12 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
     SECTION 14.13 All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Administrative Agent, any Lender or any
Person designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, the Revolving Credit Commitment or any
other Commitment remains in effect or any Credit Facility has not been
terminated.
     SECTION 14.14 Survival.
     (a) All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. Unless otherwise
expressly provided in this Agreement or the other applicable Loan Document(s),
all representations and warranties made under this Agreement shall be made or
deemed to be made at and as of the Closing Date and on each borrowing,
continuation, conversion, issuance or extension date as provided in
Section 6.2(a), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing, continuation, conversion, issuance or extension
hereunder.
     (b) Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of this Article XIV and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events and circumstances arising
after such termination as well as before.
     SECTION 14.15 Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 97

 



--------------------------------------------------------------------------------



 



     SECTION 14.16 Severability of Provisions. Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
     SECTION 14.17 Counterparts; Integration; Effectiveness; Electronic
Execution.
     (a) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page of this Agreement by facsimile or electronic transmission shall
be effective as delivery of a manually executed counterparty hereof. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. In the event of any conflict between the provisions
of this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof. Except as provided in Section 6.1,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.
     (b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     SECTION 14.18 Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than (a) contingent indemnification obligations not then due and (b) the
Specified Obligations) arising hereunder or under any other Loan Document shall
have been indefeasibly and irrevocably paid and satisfied in full and the
Revolving Credit Commitment and all other Commitments have been terminated. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.
     SECTION 14.19 USA Patriot Act. The Administrative Agent and each Lender
hereby notifies the Borrowers and the other Credit Parties that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers and the other Credit Parties, which information
includes the name and address of each Borrower and Guarantor and other
information that will allow such Lender to identify such Borrower or Guarantor
in accordance with the Act.
AMENDED AND RESTATED CREDIT AGREEMENT — Page 98

 



--------------------------------------------------------------------------------



 



     SECTION 14.20 [Intentionally omitted.]
     SECTION 14.21 Independent Effect of Covenants. Each of the Borrowers and
the other Credit Parties expressly acknowledges and agrees that each covenant
contained in Article VIII, IX, X or XI hereof shall be given independent effect.
Accordingly, each of the Borrowers and the other Credit Parties shall not engage
in any transaction or other act otherwise permitted under any covenant contained
in Article VIII, IX, X or XI if, before or after giving effect to such
transaction or act, any Borrower or such other Credit Party shall or would be in
breach of any other covenant contained in Article VIII, IX, X or XI.
     SECTION 14.22 Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement, as
amended, effective from and after the Closing Date. The execution and delivery
of this Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts, events or circumstances occurring or existing
prior to the execution and delivery of this Agreement. On the Closing Date, the
credit facilities described in the Existing Credit Agreement, as amended, shall
be amended, supplemented, modified and restated in their entirety by the credit
facilities described herein, and all loans and other obligations of Southwest
outstanding as of such date under the Existing Credit Agreement, as amended,
shall be deemed to be loans and obligations outstanding under the corresponding
facilities described herein, without any further action by any Person, except
that the Refinancing Term Loan shall be used to refinance the Existing Term Loan
and the Administrative Agent shall make such transfers of funds as are necessary
in order to effectuate the intent of this Agreement.
     SECTION 14.23 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on any Borrower or any other
Credit Party or further restricts the rights of any Borrower or any other Credit
Party or gives the Administrative Agent or Lenders additional rights shall not
be deemed to be in conflict or inconsistent with this Agreement and shall be
given full force and effect.
[Signature pages to follow]
AMENDED AND RESTATED CREDIT AGREEMENT — Page 99

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed by its duly authorized officer(s), all as of the day and year first
written above.

            THE BORROWERS:

SOUTHWEST CONVENIENCE STORES, LLC,
as a Borrower and a Credit Party
      By:   /s/ Michael Oster       Name:   Michael Oster        Title:   Vice
President        SKINNY’S, LLC, as a Borrower and a Credit Party
      By:   /s/ Michael Oster       Name:   Michael Oster        Title:   Vice
President        THE SUBSIDIARY GUARANTOR:

GTS LICENSING COMPANY, INC.,
as a Subsidiary Guarantor and a Credit Party
      By:   /s/ Michael Oster       Name:   Michael Oster        Title:   Vice
President   

AMENDED AND RESTATED CREDIT AGREEMENT — Page 100

 



--------------------------------------------------------------------------------



 



            THE ADMINISTRATIVE AGENT AND THE
LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent, the Swingline Lender, the
Issuing Lender and a Lender
    By:   /s/ Clint Bryant       Name:   Clint Bryant        Title:   Senior
Vice President        BANK LEUMI USA, as a Lender
      By:   /s/ Noam Katz       Name:   Noam Katz        Title:   AT       
By:   /s/ Michela Klein       Name:   Michela Klein        Title:   SVP   

AMENDED AND RESTATED CREDIT AGREEMENT — Page 101

 